Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.41 Filed 02/27/20 Page 1 of 57




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

-----------------------------------------------------------x
BRUCE DAWSON and JOHN TAMBURINI
individually and on behalf of all others similarly
situated,
                                                               No. 3:19-cv-08680
                                   Plaintiffs,
                                                               FIRST AMENDED COMPLAINT
        v.                                                     – CLASS ACTION

GENERAL MOTORS LLC,
                                                               JURY TRIAL DEMANDED
                                    Defendant.
-----------------------------------------------------------x
     Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.42 Filed 02/27/20 Page 2 of 57




                                                      TABLE OF CONTENTS

I.      NATURE OF THE ACTION .................................................................................................. 1

II.     JURISDICTION AND VENUE .............................................................................................. 4

III. PARTIES ................................................................................................................................. 4

IV. CLASS ACTION ALLEGATIONS ...................................................................................... 11

V.      STATUTES OF LIMITATION ............................................................................................ 14

VI. ADDITIONAL FACTUAL ALLEGATIONS ...................................................................... 15

CAUSES OF ACTION .................................................................................................................. 45

COUNT I ........................................................................................................................................ 45

COUNT II....................................................................................................................................... 48

COUNT III ..................................................................................................................................... 49

COUNT IV ..................................................................................................................................... 51

COUNT V ...................................................................................................................................... 53

VII. REQUEST FOR RELIEF ...................................................................................................... 54

VIII. DEMAND FOR JURY TRIAL ............................................................................................. 55




                                                                         i
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.43 Filed 02/27/20 Page 3 of 57




       Plaintiffs Bruce Dawson and John Tamburini (“Plaintiffs”), individually and on behalf of

all others similarly situated, allege the following against General Motors LLC (“Defendant” or

“GM”), based where applicable on personal knowledge, information and belief, and the

investigation of counsel.

I.     NATURE OF THE ACTION

       1.      This class action concerns diesel vehicles sold in New Jersey with CP4 fuel

injection pumps. Specifically, the vehicles at issue refer to GM manufactured vehicles, including,

but not limited to the following: the 2011-2016 model year Chevrolet Silverado 2500 and 3500

and the 2011-2016 model year GMC Sierra 2500 and 3500, which are equipped with the 6.6

liter, V-8, turbocharged, Duramax engine (collectively, the “Class Vehicles”).

       2.      Diesel vehicles are generally known for their reliability and GM marketed and

sold the Class Vehicles based on their purported dependability and fuel efficiency.

       3.       GM, however, failed to disclose to Plaintiffs and other buyers/lessees that the

Bosch CP4 high pressure fuel injection pumps installed in the Class Vehicles are defective when

used in the United States.

       4.      Specifically, such pumps, which require a certain amount of lubricity, are

incompatible with U.S. diesel fuel, which does not have the required lubricity. This causes the

pumps to fail catastrophically, sending metal shards throughout the entire fuel injection system

and engine, which necessitates repairs costing anywhere from $7,000 to $20,000. Moreover, the

“repair” typically includes replacing the defective component – the Bosch CP4 pump – with the

same defective component – another identical Bosch CP4 pump.




                                                1
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.44 Filed 02/27/20 Page 4 of 57




        5.      This defect also poses a safety risk to the driver and passengers of the Class

Vehicles because when the pump fails it often causes the vehicle to lose power and stall at high

speeds, which exposes the driver and passengers to increased risk of accident, injury, or death.

        6.      GM knew that the Class Vehicles were defective before and at the time they were

sold. However, instead of alerting Plaintiffs and the members of the Class, it posted service

bulletins to dealers – not consumers – and ultimately replaced the Bosch CP4 fuel injection

pump with the HP4 fuel injection pump - supplied by Denso - beginning in the 2017 models of

the vehicles at issue. GM has continued to conceal the problems with the Bosch CP4 pump even

after it stopped using the CP4 injection pump. Defendant also failed to disclose that the defect

would diminish the intrinsic and resale value of the Class Vehicles and lead to the safety

concerns alleged herein.

        7.      Not only did GM know that the Class Vehicles were defective at the point of sale,

but GM knew that the fuel incompatibility defect was certain to cause the CP4 fuel injection

pump to fail within or shortly after the warranty period expired. GM also knew that a consumer

could not reasonably discover the defect because the fuel incompatibility would only be apparent

to a consumer in one of two ways: (a) if a consumer knew about the different wear scar diameter

characteristics of American versus European diesel fuel and about the CP4 pump’s

corresponding specifications, or (b) when the consumer experienced the effect of the defect for

the first time, e.g., vehicle stalling or complete failure.

        8.      Many owners and lessees of the Class Vehicles have communicated with

Defendant’s agents to request that they remedy and/or address the resultant damage at no

expense, but Defendant has failed and/or refused to do so. Moreover, GM often blames the

consumer for the CP4 fuel pump failures by claiming that the problem is due to fuel

                                                    2
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.45 Filed 02/27/20 Page 5 of 57




contamination even though GM is aware that the CP4 fuel pumps are incompatible with all U.S.

diesel fuel. GM’s knowledge of the defect and its certain failure could not be discovered by

Plaintiffs, Class Members, or the public because relevant industry information was not readily

available to them and because GM was deliberately omitting or concealing the existence of the

defect from Plaintiffs, the Class Members, and the public.

       9.      Defendant has also refused to take any action to correct the defect and/or resultant

damage when it manifests in the Class Vehicles outside of the warranty period. Since the

problem typically manifests within and/or shortly outside of the warranty period for the Class

Vehicles – and given Defendant’s knowledge of the problem – any attempt by Defendant to limit

the warranty with respect to the defect is unconscionable.

       10.     Plaintiffs are consumers who were hoodwinked into purchasing these vehicles.

As a result of Defendant’s unfair, deceptive and/or fraudulent business practices, owners and/or

lessees of the Class Vehicles, including Plaintiffs, have suffered an ascertainable loss of money

and/or property and/or loss in value.

       11.     Plaintiffs would not have purchased these vehicles and/or would have paid less

for such vehicles had GM revealed the defect. Plaintiffs have also paid thousands of dollars to

repair the vehicles when the pumps failed.

       12.     Plaintiffs bring this suit on behalf of a proposed class of similarly situated

consumers. They assert that GM has violated established New Jersey state consumer protection

laws, breached express and implied warranties, and unjustly enriched itself to the detriment of

Plaintiffs and the Class. Plaintiffs seek damages and equitable relief on behalf of themselves and

the proposed Class.



                                                 3
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.46 Filed 02/27/20 Page 6 of 57




II.    JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one member of the proposed class is of

diverse citizenship from one defendant, there are more than 100 class members, and the

aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

       14.     This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       15.     This Court has personal jurisdiction over Defendant because it conducts business

in New Jersey, and has sufficient minimum contacts with New Jersey.

       16.     Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claims occurred and/or emanated from this District,

and because Defendant has caused harm to class members residing in this District.



III.   PARTIES


        Plaintiff Dawson

        17.    Plaintiff Bruce Dawson (“Dawson”) is a citizen of the State of New Jersey and is

 domiciled in Ship Bottom, New Jersey. In October 2010, Dawson purchased a new 2011 GMC

 Sierra 3500 pickup truck (VIN: 1GT42XE83GF188510) from an authorized GM dealership

 located in Manahawkin, New Jersey for approximately $51,521. Dawson used this as both his

 personal vehicle and for his business, Dawson’s Boat Hauling. In the fall of 2013, the Bosch

 CP4 fuel pump in Dawson’s vehicle experienced a catastrophic failure while hauling a boat on a

 trailer in Charlottesville, Virginia. At the time, Dawson’s truck had approximately 165,000

 miles. As a result of this breakdown, Dawson was forced to pay a third party $800 to complete

 this boat transport job. Defendants did not reimburse Dawson for such expenses. Moreover,
                                                4
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.47 Filed 02/27/20 Page 7 of 57




Dawson lost the use of this truck for about 40 days, when damage due to the defective Bosch

CP4 pump was being repaired.

       18.    At the time Dawson purchased his 2011 GMC Sierra 3500, and in purchasing the

vehicle, Dawson relied on representations from GM and its authorized dealership that the

vehicle was compatible with American diesel fuel, was durable, and was reliable. Dawson relied

on these representations in purchasing the vehicle and, absent these representations, would not

have purchased the vehicle and/or would have paid less for it. These knowingly false

representations, in combination with the advertised fuel efficiency and performance, the

representation that the vehicle would retain all of its promised fuel economy and performance

throughout its useful life, and the vehicle’s reputation for maintaining a high resale value,

caused Dawson to purchase the vehicle, which is unfit for its ordinary use and purpose.

Unbeknownst to Dawson, at the time of purchase, the 2011 GMC Sierra 3500 contained a

defective CP4 fuel injection system that was not suitable for American vehicles and which

deceived American consumers. Consequently, the vehicle could not deliver the advertised

combination of durability, power, reliability, and fuel efficiency of diesel that Dawson relied

upon. Neither GM nor any of its agents, dealers, or other representatives informed Dawson or

Class members of the existence of the unlawfully and/or unexpectedly defective nature of the

GM Duramax diesel engine’s CP4 high pressure fuel pump system—which is common to all

Class Vehicles—prior to purchasing. Accordingly, Dawson and each Class member suffered

concrete economic injury as a direct and proximate result of GM’s wrongful, deceptive conduct,

and would not have purchased the Class Vehicle or would have paid less for it, had GM not

concealed the CP4 fuel injection system defects.



                                                5
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.48 Filed 02/27/20 Page 8 of 57




       19.    In April 2015, Dawson purchased a 2016 GMC Sierra 3500 pickup truck, VIN:

1GT42XE83GF188510, from Asplundh GMC (now Barlow Buick GMC), an authorized GM

dealership located in Manahawkin, New Jersey for approximately $60,071. Dawson used this

as both his personal vehicle and for his business, Dawson’s Boat Hauling. In or around October

2016, with approximately 44,658 miles on his Class Vehicle’s odometer, Dawson experienced a

failure of his CP4 fuel injection pump. As Dawson was driving his vehicle while towing his

client’s boat on an attached trailer, the “check engine” appeared on his dashboard, and his

vehicle suddenly lost power and stalled. He took the vehicle to an authorized GM dealership,

Jim Browne Chevrolet Buick GMC in Dade City, Florida. After consulting a service bulletin,

“Document ID 4474673,” the service technician “found injection pump came a part and spread

metal throughout fuel system[.]” The technician replaced the fuel pump, along with several

other parts. Approximately six weeks later, in November 2016, with approximately 45,960

miles on his vehicle, Dawson experienced further problems associated with the failure and

replacement of the CP4 fuel pump. He took his truck to Barlow Buick GMC in Manahawkin,

New Jersey, where they performed additional repairs including replacing the fuel injector and

filter. Approximately a week and a half later, on or around November 28, 2016, with 48,656

miles on his odometer, Dawson noticed that fuel was leaking from the bottom of his vehicle in

such volume that it destroyed the finish on the left running board of the truck. He returned to

Barlow Buick GMC, where the service technician “found fuel coming from return lines at

INJ#1, INJ#2, and #4” and found that the “return lines [were] not properly seated [sic].” The

technician reinstalled the return lines and performed other checks, and returned the vehicle to

Dawson.



                                                6
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.49 Filed 02/27/20 Page 9 of 57




       20.    Dawson lost the use of his truck and the trailer it was towing for more than 40

days. Dawson was required to pay a third party to tow his trailer with his client’s boat on it from

Dade City, Florida back to New Jersey – an expense that was never reimbursed by GM.

Although GM provided Dawson with a rental car to get home from Florida, GM failed to

provide a replacement truck during the time when his vehicle was out of service. As a result,

Dawson was forced to turn down boat hauling jobs that he would have accepted normally if he

had the use of this vehicle. Dawson continued using the 2016 GMC Sierra until 2018, when he

sold it with 180,000 miles.

       21.    At the time Dawson purchased his 2016 GMC Sierra 3500, and in purchasing the

vehicle, Dawson relied on representations from GM and its authorized dealership that the

vehicle was compatible with American diesel fuel, was durable, and was reliable. Dawson relied

on these representations in purchasing the vehicle and, absent these representations, would not

have purchased the vehicle and/or would have paid less for it. These knowingly false

representations, in combination with the advertised fuel efficiency and performance, the

representation that the vehicle would retain all of its promised fuel economy and performance

throughout its useful life, and the vehicle’s reputation for maintaining a high resale value,

caused Dawson to purchase the vehicle, which is unfit for its ordinary use and purpose.

Unbeknownst to Dawson, at the time of purchase, the 2016 GMC Sierra 3500 contained a

defective CP4 fuel injection system that was not suitable for American vehicles and which

deceived American consumers. Consequently, the vehicle could not deliver the advertised

combination of durability, power, reliability, and fuel efficiency of diesel that Dawson relied

upon. Neither GM nor any of its agents, dealers, or other representatives informed Dawson or

Class members of the existence of the unlawfully and/or unexpectedly defective nature of the

                                                7
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.50 Filed 02/27/20 Page 10 of 57




 GM Duramax diesel engine’s CP4 high pressure fuel pump system—which is common to all

 Class Vehicles—prior to purchasing. Accordingly, Dawson and each Class member suffered

 concrete economic injury as a direct and proximate result of GM’s wrongful, deceptive conduct,

 and would not have purchased the Class Vehicle or would have paid less for it, had GM not

 concealed the CP4 fuel injection system defects.

        22.    Dawson’s and each other Class member’s ascertainable losses include, but are not

 limited to, a high premium for the engine compared to what they would have paid for a gas-

 powered engine, out-of-pocket losses by overpaying for the vehicles at the time of purchase,

 decreased performance of the vehicles, and diminished value of the vehicles. Accordingly,

 Dawson brings claims individually and as a representative of the Class.

        Plaintiff Tamburini

       23.     Plaintiff John Tamburini (“Tamburini”) is a citizen of the State of New Jersey and

is domiciled in Hillsborough, New Jersey. On August 25, 2015, Tamburini purchased and took

delivery of a new 2015 GMC Sierra 2500 pickup truck (Vin: 1GT12YE85FF545404) from

Barlow Buick GMC, an authorized GM dealership located in Manahawkin, New Jersey, and paid

approximately $55,428.00. Tamburini, who is a certified boat engine mechanic, used this

vehicle as both his personal vehicle and for his business, On The Ramp Marine Trans LLC.

       24.     On December 27, 2017, Tamburini’s vehicle was driving on the New York State

Thruway when the gas throttle pedal became hesitant and then nonresponsive and the vehicle lost

its ability to accelerate. The engine warning light “Fuel Filter Blockage” flashed on, even though

a new fuel filter had recently been installed. The “Check Engine” and “Service Engine Soon”

warnings also flashed on. He pumped the breaks and coasted to the side of the road and the

vehicle ceased operating entirely. The vehicle was then towed to Barlow Buick GMC at a cost of

                                                8
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.51 Filed 02/27/20 Page 11 of 57




approximately $275. The Barlow technician diagnosed the vehicle as “crank no start” and “low

fuel pressure while cranking,” and told Tamburini the vehicle’s current Bosch CP4 fuel pump

had failed and that the vehicle would require a new one. The vehicle had 128,543 miles on it at

the time.

       25.     Tamburini then paid to have the vehicle towed to his residence. From January to

March, 2018, he purchased original equipment manufacturer (OEM) and non-OEM parts from

Barlow Diesel Power Service in Williamsport, PA and Xtreme Diesel Performance in North

Wall Township, NJ, for a total cost of over $10,000, that enabled him to replace the defective

Bosch CP4 fuel pump in his vehicle and fix the damage the defective fuel pump caused to his

vehicle’s engine. He also rented a fuel tank polisher to clean out the fuel tank, which contained

metal shavings that resulted from the failure of the Bosch CP4 fuel pump. Tamburini lost the use

of this truck, with corresponding loss of business revenue, for about 60 days, when damage due

to the defective Bosch CP4 pump was being repaired.

       26.     At the time Tamburini purchased his 2015 GMC Sierra 2500 pickup truck, and in

purchasing the vehicle, Tamburini relied on representations from GM and its authorized

dealership that the vehicle was compatible with American diesel fuel, was durable, and was

reliable. Tamburini relied on these representations in purchasing the vehicle and, absent these

representations, would not have purchased the vehicle and/or would have paid less for it. These

knowingly false representations, in combination with the advertised fuel efficiency and

performance, the representation that the vehicle would retain all of its promised fuel economy

and performance throughout its useful life, and the vehicle’s reputation for maintaining a high

resale value, caused Tamburini to purchase the vehicle, which is unfit for its ordinary use and

purpose. Unbeknownst to Tamburini, at the time of purchase, the 2015 GMC Sierra 2500 pickup

                                                 9
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.52 Filed 02/27/20 Page 12 of 57




truck contained a defective CP4 fuel injection system that was not suitable for American vehicles

and which deceived American consumers. Consequently, the vehicle could not deliver the

advertised combination of durability, power, reliability, longevity and fuel efficiency of diesel

that Tamburini relied upon. Neither GM nor any of its agents, dealers, or other representatives

informed Tamburini or Class members of the existence of the unlawfully and/or unexpectedly

defective nature of the GM Duramax diesel engine’s CP4 high pressure fuel pump system—

which is common to all Class Vehicles—prior to purchasing. Accordingly, Tamburini and each

Class member suffered concrete economic injury as a direct and proximate result of GM’s

wrongful, deceptive conduct, and would not have purchased the Class Vehicle or would have

paid less for it, had GM not concealed the CP4 fuel injection system defects.

       27.     In December of 2018, Tamburini traded in the vehicle, which had 158,725 miles

on it at the time, for a new 2018 Dodge Ram 2500 pickup truck.

       28.     Tamburini’s and each other Class member’s ascertainable losses include, but are

not limited to, a high premium for the engine compared to what they would have paid for a gas-

powered engine, out-of-pocket losses by overpaying for the vehicles at the time of purchase,

decreased performance of the vehicles, and diminished value of the vehicles. Accordingly,

Tamburini brings claims individually and as a representative of the Class.

       29.     Defendant General Motors LLC (“GM”) is a Delaware limited liability

company doing business throughout the United States and in various other countries and

which does substantial business in New Jersey. GM is based in Detroit, Michigan. The sole

member and owner of General Motors LLC is General Motors Holdings LLC. General Motors Holdings

LLC is a Delaware limited liability company with its principal place of business at 300 Renaissance CTR

in Detroit, Michigan. General Motor Holdings LLC’s only member is General Motors Company, a

                                                  10
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.53 Filed 02/27/20 Page 13 of 57




Delaware corporation with its principal place of business in the State of Michigan. General Motors

Company wholly owns General Motors Holdings LLC.

        30.     At all relevant times, GM, through its various entities, manufactures, distributes,

designs, sells, leases and warranties the Class Vehicles in this District and other locations in the

United States. Its core automobile brands include GMC and Chevrolet. GM and/or its affiliates

and agents designed, manufactured and installed the engines systems in the Class Vehicles,

which included the CP4 pump. GM and/or its affiliates and agents also developed and

disseminated the owners’ manuals and warranty booklets, advertisements, and other promotional

materials relating to the Class Vehicles.

IV.     CLASS ACTION ALLEGATIONS

        31.     Plaintiffs bring this action on behalf of themselves and as a class action, pursuant

to the provisions of Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on

behalf of the following class:

                All persons or entities who purchased or leased a Class Vehicle in the
                State of New Jersey (the “Class”).

        32.     Excluded from the Class are individuals who have personal injury claims as a

result of the facts herein. Also excluded from the Class are GM and its subsidiaries and

affiliates; all persons who make a timely election to be excluded from the Class; governmental

entities; and the judge to whom this case is assigned and his/her immediate family. Plaintiffs

reserve the right to revise the definition of the Class based upon information learned through

discovery.

        33.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claim.
                                               11
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.54 Filed 02/27/20 Page 14 of 57




       34.     This action has been brought and may be properly maintained on behalf of the

Class proposed herein under Federal Rule of Civil Procedure 23.

       35.     Numerosity (Fed. R. Civ. P. 23(a)(1)): The members of the Class are so

numerous and geographically dispersed that individual joinder is impracticable. While Plaintiffs

are informed and believe that there are not less than thousands of members in the Class, the

precise number of Class members is unknown to Plaintiffs, but may be ascertained from GM’s

records. Members of the Class may be notified of the pendency of this action by recognized,

Court-approved notice dissemination methods, which may include U.S. mail, electronic mail,

Internet postings, and/or published notice.

       36.     Commonality and Predominance (Fed. R. Civ. P. 23(a)(2) and 23(b)(3)):

There are numerous questions of law and fact common to Plaintiffs and the Class that

predominate over any questions affecting individual members of the Class including, without

limitation:

               (a)    Whether GM engaged in the conduct alleged herein;

               (b)    Whether the CP4 injection pump is incompatible with diesel fuel sold in
                      the United States;

               (c)    Whether GM knew about the defect and, if so, how long GM has known;

               (d)    Whether GM’s conduct violates New Jersey consumer protection statutes,
                      warranty laws, and other laws as asserted herein;

               (e)    Whether Plaintiffs and the other members of the Class overpaid for their
                      Class Vehicles;

               (f)    Whether Plaintiffs and the other members of the Class are entitled to
                      equitable relief, including, but not limited to, restitution or injunctive
                      relief; and

               (g)    Whether Plaintiffs and the other members of the Class are entitled to
                      damages and other monetary relief and, if so, in what amount.

                                                12
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.55 Filed 02/27/20 Page 15 of 57




       37.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiffs’ claims are typical of the other

Class members’ claims because, among other things, all Class members were comparably injured

through GM’s wrongful conduct as described above.

       38.     Adequacy (Fed. R. Civ. P. 23(a)(4)): Plaintiffs are adequate representatives of

the Class because their interests do not conflict with the interests of the other members of the

Class they seek to represent; Plaintiffs have retained counsel competent and experienced in

complex class action litigation; and Plaintiffs intend to prosecute this action vigorously. The

Class’ interests will be fairly and adequately protected by Plaintiffs and their counsel.

       39.     Declaratory and Injunctive Relief (Fed. R. Civ. P. 23(b)(2)): GM has acted or

refused to act on grounds generally applicable to Plaintiffs and the other members of the Class,

thereby making appropriate final injunctive relief and declaratory relief, as described below, with

respect to the Class as a whole.

       40.     Superiority (Fed. R. Civ. P. 23(b)(3)): A class action is superior to any other

available means for the fair and efficient adjudication of this controversy, and no unusual

difficulties are likely to be encountered in the management of this class action. Absent a class

action, most members of the Class would likely find the cost of litigating their claims

prohibitively high and would therefore have no effective remedy. Even if members of the Class

could afford individual litigation, the court system could not. Individualized litigation creates a

potential for inconsistent or contradictory judgments, and increases the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties, and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court.


                                                 13
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.56 Filed 02/27/20 Page 16 of 57




V.      STATUTES OF LIMITATION

        41.       For the following reasons, any otherwise-applicable statutes of limitation have

been tolled or are otherwise inapplicable with respect to all claims alleged in this Complaint.

        A.        Discovery Rule Tolling

        42.       Within the time period of any applicable statutes of limitation, Plaintiffs and other

members of the Class, through the exercise of reasonable diligence, could not have discovered

that GM was concealing the defects in the Class Vehicles.

        43.       Plaintiffs and the members of the Class could not reasonably discover, and did not

know of facts that would have caused a reasonable person to suspect, that GM intentionally failed to

report information within its knowledge to federal and state authorities, its dealerships, or consumers.

        44.       Likewise, a reasonable and diligent investigation could not have disclosed that

GM had information in its sole possession about the existence of its deception and that it

concealed that information, which was discovered by Plaintiffs immediately before this action

was filed. Plaintiffs and other members of the Class could not have previously learned that GM

valued profits over compliance with applicable federal and state consumer laws.

        B.        Fraudulent Concealment Tolling

        45.       Throughout the relevant time period, all applicable statutes of limitation have also

been tolled by GM’s knowing and active fraudulent concealment and denial of the facts alleged in

this Complaint.

        46.       Instead of disclosing the defects of which it was aware, GM falsely represented

that its vehicles were safe and durable, and that it was a reputable manufacturer whose

representations could be trusted.

        C.        Estoppel

                                                    14
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.57 Filed 02/27/20 Page 17 of 57




        47.        GM was under a continuous duty to disclose to Plaintiffs and the other members of

the Class the true character and quality of the Class Vehicles, including the CP4 pump failure and

effects thereof.

        48.        GM instead knowingly, affirmatively and actively concealed the foregoing facts.

        49.        Based on the foregoing, GM is estopped from relying on any statutes of limitations or

laches defense in this action.

VI.     ADDITIONAL FACTUAL ALLEGATIONS

        50.        GM designs, manufactures, markets, distributes, and warrants automobiles in the

United States sold under various brand names, including the Buick, Cadillac, Chevrolet, and

GMC brands. In 2018, GM sold 2,954,037 vehicles in the United States alone, primarily through

its network of authorized U.S. dealerships, and “had the number one market share in . . . North

America[.]”1

        51.        GM has thousands of authorized dealerships across the United States, all of which

are under GM’s control. GM authorizes these dealerships to sell GM vehicles, parts, and

accessories and to service and repair GM vehicles using GM parts.2 Its net automotive sales

through those dealerships, for its North American region in 2018, totaled $113,792,000.3 GM

sells its vehicles to its authorized dealerships, which in turn sell those vehicles to consumers.

After these dealerships sell cars to consumers, including the Plaintiffs and Class Members, they

purchase additional vehicle inventory from GM to replace the vehicles sold, increasing GM’s




1
         See General Motors Company 2018 Annual Report (Form 10-K), at 2 (Feb. 6, 2019), available at:
https://www.sec.gov/Archives/edgar/data/1467858/000146785819000033/gm201810k.htm (last accessed May 7,
2019).
2
         Id. at 3.
3
         Id. at 25.
                                                    15
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.58 Filed 02/27/20 Page 18 of 57




revenues. Thus, Plaintiffs’ and Class Members’ purchase of Class Vehicles accrues to the benefit

of GM by increasing its revenues.

          52.     GM manufactured and sold cars that it knew contained CP4 fuel pumps which

were incompatible with American diesel fuel. GM sold cars with these defective pumps,

intentionally and knowingly hiding the truth about such defects, in part by concealing

information exclusively within the control of GM and other industry players.

          A.      Plaintiffs Paid a Premium for the Diesel Vehicles, Which Were Falsely
                  Touted for Their Durability and Compatibility with American Diesel Fuel by
                  Defendant

          53.     Defendant charges a premium for its diesel pickup trucks. For example, a 2018

GM Sierra 2500 HD, with a gasoline engine has a net price of $43,195. The same model, with

the diesel engine, however, has an MSRP of $52,590.4

          54.     Consumers are willing to pay such a premium for diesel pickup trucks in return

for the durability and reliability of such vehicles, which are known to last hundreds of thousands

of miles longer than gasoline pickup trucks.

          55.     In fact, GM has always emphasized the quality, reliability and efficiency of the

Class Vehicles and knows that consumers, including Plaintiffs and the Class, rely upon such

factors when purchasing or leasing Class Vehicles. For example, the “2011 GMC Sierra heavy

duty” brochure assures consumers that “when our engineers created the new 2011 Sierra Heavy

Duty Series, they left no bolt unturned. By rejecting compromise and crafting every detail, GMC

delivered the strongest, most powerful and most capable lineup of Sierra HD Pickups, ever. . . .

GMC. We are professional grade.” The brochure extols its virtues and assures consumers

specifically that “[t]he available new Duramax diesel 6.6L V-8 Turbo … [is] engineered to

4
    https://www.gmc.com/previous-year/sierra-2500hd-pickup-truck/build-and-price/config
                                                   16
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.59 Filed 02/27/20 Page 19 of 57




achieve a goal that most assumed to be impossible: improving power and mileage, together.

Advanced diesel direct-injection technology and an adaptive transmission controller help

Duramax to run at peak efficiency, and provide you with a highway mileage range of up to 680

highway miles.” The brochure also states that “Sierra offers the best coverage in America . . .

with GM’s 5-Year/100,000-Miles Transferable Powertrain Limited Warranty.”5

       56.     Astonishingly, GM’s press releases at least as early as March 2010 contain

numerous representations about the Duramax engine’s fuel capabilities and resulting

enhancements. In announcing its “two new Duramax 6.6L turbo diesel engines, which are

offered on the new [2011] GMC Sierra Denali HD, 2500HD and 3500HD[,]” GM stated,

       The original Duramax turbo diesel earned its reputation for durability and led the
       industry with first-in-class common rail fuel injection and aluminum heads with a
       six-bolt-per-cylinder design. Those attributes formed the foundation for the 2011
       engine, with digital modeling and simulation tools used to raise the Duramax’s
       power and durability benchmarks. It is expected to produce significantly more
       torque and horsepower than the previous engine, while delivering greater strength
       and durability.

       .***
       . . . . A new 30,000-psi (2,000 bar) piezo-actuated fuel injection system – capable
       of operating on ASTM grade B20 biodiesel – ensures more precise fuel delivery,
       improving emission performance and playing a crucial role in reducing high-
       speed noise, vibration and harshness.

       ***

       GMC backs the Duramax with a five-year/100,000-mile powertrain warranty.
       The engine has been developed to operate for at least 200,000 miles (322,000
       km) on a rough-duty cycle without the need for a major overhaul.

       “We recognize that a great number of our customers will use the product to
       its limits. That’s why we design our durability schedules to test for these
       heavy-towing customers. We also recognize that having any issues when
       towing large cargo long distances is much more than an inconvenience.


5
 http://www.auto-brochures.com/makes/GMC/Sierra/GMC_US%20SierraHD_2011.pdf (last visited on
March 14, 2019.)
                                                17
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.60 Filed 02/27/20 Page 20 of 57




        That’s why reliability and durability are a top focus for us,” Arvan [GM’s
        Duramax chief engineer] said.

        ***

        The 2011 Duramax 6.6L will also include GM’s second-generation diesel
        particulate filter system. Unlike most of the competition, the Duramax
        regenerates its diesel particulate filter using a downstream injection of diesel
        fuel directly into the exhaust stream and can travel up to 700 miles (1,125
        km) between regenerations – a 300-mile (482 km) increase over the previous
        Duramax engine. The use of downstream injection also helps improve engine
        life by eliminating concerns surrounding the possibility of diesel fuel
        contaminating engine oil, which can happen when fuel used for regeneration is
        introduced directly into the cylinder.6

        57.     In another March 10, 2010 press release about the new Duramax diesel engines in

2011 GMC Sierras, GM similarly touted the turbo diesel engine’s combination of fuel efficiency,

durability, and power: “We designed the engine to make that power with less fuel and fewer

emissions, while also increasing its durability. Customers will immediately feel the difference in

power and, over years of service, appreciate all the other attributes that make it a dependable

engine for any task.” The same press release, stated that “[a]mong the 6.6L Duramax turbo

diesel’s new and enhanced features are: . . A new 30,000-psi (2,000 bar) piezo-actuated fuel

injection system – capable of operating on ASTM grade B20 biodiesel – ensures more precise

fuel delivery, improving emission performance[.]”7

        58.     Another March 10, 2010 press release highlighted the same characteristics in

announcing the new turbo diesel Duramax engine in the 2011 Chevrolet Silverados, stating,

“Silverado HD trucks are offered with a new version of the 6.6L Duramax turbo diesel engine

6
  “GMC's 2011 Heavy-Duty Trucks Build On Proven Strong Heritage With New Duramax 6.6L Turbo Diesel
Engines.” March 10, 2010, available at
https://media.gm.com/media/us/en/gmc/news.detail.html/content/Pages/news/us/en/2010/Mar/0310_gmc_sierra_hd/
0310_duramax.html (last accessed August 19, 2019) (emphases added).
7
  “New 2011 GMC Sierra Heavy-Duty Trucks Deliver Best-In-Class Diesel Torque And Horsepower.” March 10,
2010, available at
https://media.gm.com/media/us/en/gm/news.detail.html/content/Pages/news/us/en/2010/Mar/0310_gmc_sierra_hd/0
310_power_ratings.html (last accessed August 19, 2019) (emphases added).
                                                    18
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.61 Filed 02/27/20 Page 21 of 57




that is more powerful, more efficient, compatible with B20 biodiesel and delivers up to 63-

percent lower NOx emissions. It is also enhanced for greater durability.”8

        59.     The sum of the press releases, sales brochures, and advertising materials, only a

sample of which is included above, repeatedly represented the Class Vehicles as not only being

compatible with American diesel fuel, but capable of operating “for at least 200,000 miles on a

rough-duty cycle without the need for a major overhaul,” and more durable, more reliable, and

more fuel efficient than the previous version of the Duramax containing the CP3 pump.

Unfortunately for consumers who bought GM’s vehicles with CP4 fuel injection pumps, such

pumps were defective, causing Plaintiffs and Class members to not only pay more than such

trucks were worth, but causing consumers to often spend thousands of dollars in repair costs

and/or repair kits, which were ineffective remedies at best.

        B.      The Defective CP4 Fuel Injection Pumps

        60.     GM introduced its Duramax engine in its 2001 model diesel vehicles. This

engine, the 6.6L LB7 Duramax, contained a Bosch CP3 fuel injection pump.

        61.     After redesigns in 2004, 2006, and 2007, the Duramax was remodeled again for

its 2011 model year. This engine, the 6.6 LML Duramax, replaced the Bosch CP3 fuel injection

pump with a Bosch CP4 fuel injection pump.

        62.     The fuel injection pump is an essential part of the diesel engine. Diesel engines,

like gasoline engines, convert fuel into energy through a series of small explosions or

combustions. In general, a diesel fuel system injects precise amounts of pressurized diesel fuel

at specific times. When the fuel mixes with hot compressed air, combustion occurs. Immense

8
 “Chevrolet’s New 2011 Silverado HD Chassis Cab And Box-Delete Models Deliver Greater Capability And
Expanded Range Of Uses.” March 10, 2010, available at
https://media.gm.com/media/us/en/gm/news.detail.html/content/Pages/news/us/en/2010/Mar/0310_silverado_cab.ht
ml (last accessed August 19, 2019).
                                                     19
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.62 Filed 02/27/20 Page 22 of 57




amounts of pressure are needed to compress diesel fuel. The diesel high-pressure injection pump

is responsible for compressing the diesel fuel in preparation for injection into the combustion

chamber.

           63.   The CP4 fuel injection pump – the successor to the CP3 fuel injector pump, which

was known for its reliability – creates higher pressure with less volume, thus providing a more

efficient pump but with less lubrication.

           64.   Lubricity – the ability of a fluid to minimize the degree of friction between surfaces

in relative motion under load conditions – is critical because if lubricity is not at a satisfactory level,

then internal engine components including the fuel pump are prone to excessive wear causing them

to fail.

           65.   The CP4 relies on diesel fuel to maintain lubrication. While the CP4 has been

used in Europe for many years without trouble, the same cannot be said for the CP4 in vehicles

in the United States because American diesel fuel has less lubricity than European diesel fuel due

to requirements imposed by the Environmental Protection Agency (“EPA”).

           66.   The combination of a low volume of fuel with the low lubricity of American diesel

fuel – problems of which GM was well aware, as detailed below – causes the CP4 pump to fail,

sending metal shavings throughout the fuel system and often requiring replacement of all of the fuel

system components, including the CP4 pump, fuel injectors, injection lines, and fuel rails.

Additionally, such catastrophic failure often causes the vehicle to stall or die altogether.

           67.   An article published in December 2017 by Diesel Tech magazine, entitled “Common

Problems: The CP4 Time Bomb,” aptly explained both the problem and some costly remedies as

follows:



                                                     20
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.63 Filed 02/27/20 Page 23 of 57




     To kick things off, we’re going to look at something that’s very near and dear to
     our hearts: the CP4 injection pump on 2011-present LML Duramax engines. Boy,
     where to begin? People have taken a somewhat hyperbolic approach and refer to
     the CP4 as a time bomb, among other colorful terms. The thing is, they’re not too
     far from the truth. Even if you have a 100 percent stock pickup, there’s a
     [really] good chance that you’re going to be on the receiving end of a $10,000
     bill when it finally goes out on you and destroys your entire fuel system.

     So what’s going on here? Well, as with most things, the blame lies in the fact that
     the CP4 replaced the old reliable CP3 as a cost-saving measure. See, the newer
     model trucks have more efficient piezoelectric injectors, which means they
     require less fuel to run properly. Sounds good, right? The problem is that with less
     fuel volume comes less lubrication of the components in the pump. Adding to the
     trouble is the fact that the ultra low-sulfur diesel we have in the US has less
     lubricity than elsewhere in the world.

     Another contributing factor is that stock Duramax engines don’t have lift pumps.
     Lift pumps help supply fuel directly to the injection pump, which then sends it on
     to the engine. This decreases the amount of work the injection pump has to do,
     which obviously leads to longer pump life. All that is a long way of saying that
     the injection pumps on Chevys have to do all the work with worse lubrication.
     Even a CP3 pump will have a hard time providing the necessary fueling without a
     little extra help. Without a lift pump, the fuel is under constant suction, which
     causes undue wear and tear on the pump and the injectors, as well as cavitation.
     Quick side note: besides being a word that my word processor doesn’t recognize,
     cavitation is defined as the formation of empty space within a liquid because of a
     propeller. In layman’s terms, it means air bubbles that show up because of the
     speed of the fan. It shows up more commonly with boats, where the propeller is
     the means of propulsion, but the same concept applies to any kind of fan-driven
     pump.

     Add all these things up and it’s literally just a matter of time until your CP4
     pump fails. As I said before, it can be catastrophic when this happens, because
     not only will it destroy the injectors, but it will leave metal shavings in your fuel
     lines (which is impossible to fix without replacing the entire system) and can even
     in rare cases crack the gear and throw it through the engine’s front timing cover. .
     ..

     The most popular way to address this issue is to simply replace the CP4 with a
     CP3. Many companies, such as Fleece, BD Diesel, and Dynomite Diesel offer
     replacement kits that come with everything you need to change out the offending
     CP4 with a stronger, more reliable CP3. Some companies even offer the solution
     of a dual fueler kit, which is simply a CP3 that sits alongside the CP4 to help out
     with pumping duties. This is more popular with Power Strokes, though, so it may
     not work as well with a Duramax.

                                              21
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.64 Filed 02/27/20 Page 24 of 57




       Price is obviously an issue for all this, and the cost is going to fluctuate based on
       how serious you get. As stated, simply adding fuel additives is the cheapest
       option, with prices ranging from around four dollars for an eight-ounce bottle up
       to 50 bucks for a gallon. Once you start adding components to the engine, prices
       go up considerably. CP3 conversion kits will run you anywhere from $600-$3000,
       depending on whether the kit actually includes the pump. Dual pump kits range
       between $2000-$3000, depending on whether you want a stock pump or a
       modified one. Lift kits are comparatively cheap, coming in around $600-$800.9

       68.     Defendant offered Bumper-to-Bumper warranty coverage for Class Vehicles for 3

year/36,000 miles and a Powertrain warranty for engine parts for 5 year/100,000 miles for HD

pickups equipped with a 6.6L Duramax engine. These warranties cover the parts at issue.

       69.     GM’s warranties purport to “cover repairs to correct any vehicle defects” at no

charge. Buyers, lessees, and other owners of the Class Vehicles were without access to the

information concealed by GM as described herein, and therefore reasonably relied on

Defendant’s representations and warranties regarding the quality, durability, and other material

characteristics of their vehicles. Had these buyers and lessees known of the defect and the

potential danger, they would have taken steps to avoid that danger and/or would have paid less

for their vehicles than the amounts they actually paid, or would not have purchased their

vehicles.

       70.     Defendant has declined to extend warranty coverage and free repairs to those owners

and lessees of the Class Vehicles who have, and have not yet, experienced failure of the CP4 pump.

       71.     Car engines and component parts are designed to function for periods (and mileages)

substantially in excess of those specified in GM’s warranties, and given past experience,

consumers legitimately expect to enjoy the use of an automobile without worry that the engine


9
 Common Problems: The CP4 Time Bomb available at
https://www.dieseltechmag.com/2017/12/common-problems-the-cp4-time (last visited on March 14,
2019) (emphases added).
                                                22
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.65 Filed 02/27/20 Page 25 of 57




will catastrophically fail for significantly longer than the limited times and mileages identified in

Defendant’s warranties.

        B.       Defendant Had Knowledge of and Concealed the Existence of Defective CP4
                 Fuel Injection Pumps in the Class Vehicles

        72.      Lower sulfur levels in diesel fuel is desirable because the sulfur in diesel exhaust

is a major cause of smog and acid rain. However, sulfur also provides some of the lubricity

needed for the CP4 fuel pump to operate. The refinery process required to produce low sulfur

diesel destroys a variety of important nitrogen and oxygen based polar and organic compounds

that give diesel fuel its lubricity.

        73.      During the desulfurization process via hydrotreating, hydrogen gas is introduced to

the crude oil under extreme temperatures and pressures. The hydrogen combines with the sulfur to

form hydrogen sulfides that are then removed and converted into elemental sulfur for resale. During

desulfurization, critical compounds innate to the fuel and responsible for imparting significant

lubricity quality, are destroyed under the intense operating conditions. The resulting yield is the low

sulfur diesel fuel, which is low in lubricity.

        74.      Low sulfur diesel fuel first appeared in American markets in the 1990’s, with

fewer than 500 ppm of sulfur. It is estimated that 65 million fuel injection pumps failed as a

result.10 It was thought that the pumps failed at the equivalent of 100 to 200 hours of operation.11

Thus, the critical importance of lubricity for diesel injection pumps and the high failure rate of

fuel injection pumps as a result of low sulfur American diesel fuel was well known to all auto

manufacturers for a decade or more before the Class Vehicles were designed or introduced into

the market.

10
   “Getting a grip on fuel lubricity.” May 20, 2010, available at https://www.rivieramm.com/news-content-
hub/getting-a-grip-on-fuel-lubricity-45685 (last accessed August 24, 2019).
11
   Id.
                                                        23
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.66 Filed 02/27/20 Page 26 of 57




       75.     As stated above, although the Bosch CP4 fuel pump was used in European

vehicles with great success, EPA restrictions imposing low sulfur levels for diesel fuel sold in the

United States made the CP4 pump ultimately incompatible with American diesel.

       76.     The lubricity of diesel in Europe is more standardized than American diesel, but

European diesel is also dirtier. In 2007, the EPA began requiring that diesel fuel sold in the U.S.

to have less than 15 ppm of sulfur, also referred to as ultra-low sulfur diesel (“ULSD”). in order

to reduce harmful emissions. After 2010, the EPA’s standards required that all on road diesel

fuel supplied to the market be ULSD and all on road diesel vehicles must use ULSD.

       77.     In the mid-2000s, the EPA required that diesel fuel meet a minimum lubricity

level of a maximum wear scar diameter of 520 microns based on the standards propounded by

the American Society for Testing and Materials (“ASTM”) D-975. However, the Bosch CP4

pump specifications allow for a maximum 460 wear scar. The CP4 pump was clearly out of

specification and incompatible with American diesel fuel, which GM knew or should have

known when it first introduced the Class Vehicles in the marketplace.

       78.     The incompatibility of ULSD on high-pressure fuel pump injection systems such as

the CP4 are known within the automotive industry and the diesel fuel industry. For example, the

Truck & Engine Manufacturers’ Association (“EMA”), of which GM is a member, put out a

Position Statement, on April 22, 2002, titled: “EMA Consensus Position Pump Grade

Specification,” which stated:

       Lubricity describes the ability of a fluid to minimize friction between, and
       damage to, surfaces relative to motion under loaded conditions. Diesel fuel
       injection equipment relies on the lubricating properties of fuel. Shortened life of
       engine components such as fuel injection pumps and unit injectors can usually be
       attributed to lack of fuel lubricity and, hence, lubricity is of concern to engine
       manufacturers. This property is not addressed adequately by ASTM D 975.


                                                24
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.67 Filed 02/27/20 Page 27 of 57




           79.    On August 8, 2005, the EMA put out a position paper titled: “North American

Ultra Low Sulfur Diesel Fuel Properties,” which stated:

           Regardless of the fuel sulfur level, ASTM D975 currently requires lubricity
           specified as a maximum wear scar diameter of 520 micrometers using the HFRR
           test method (ASTM D6079) at a temperature of 60°C. Based on testing conducted
           on ULSD fuels, however, fuel injection equipment manufacturers have required
           that USLD fuels have a maximum wear scar of 460 micrometers. EMA
           recommends that the lubricity specification be consistent with the fuel injection
           equipment manufacturers’ recommendation.


Thus, GM knew the Bosch CP4 pump with a maximum 460 wear scar was incompatible with

American diesel fuel and would fail as a result.

           80.    A 2007 publication by Chevron Corporation titled “Diesel Fuels Technical Review”

repeated the ASTM D975 requirement in no uncertain terms under the Questions and Answers

section:

           Do some diesel fuels lack lubricity?

           Yes. Lubricity is a measure of the fuel’s ability to prevent excessive wear when
           sliding and rotating parts in fuel pumps and injectors come in contact. The
           processing required to reduce sulfur to 15 ppm may remove naturally occurring
           lubricity agents in diesel fuel. To manage this change, ASTM International D 975
           requires a wear scar no larger than 520 microns using the ASTM D 6079 High
           Frequency Reciprocating Rig Test Method. This specification provides sufficient
           fuel lubricity to protect equipment.12

           81.    However, by 2007, on-road diesel fuel in the U.S. for highway vehicles was

uniformly ULSD, which has an allowable sulfur content much lower (15 ppm) than the previous

U.S. on-highway standard for low sulfur diesel (550 ppm).13


12
   “Diesel Fuels Technical Review” at 97, available at https://www.chevron.com/-
/media/chevron/operations/documents/diesel-fuel-tech-review.pdf (last accessed August 22, 2019).
13
   See New Ultra Low Sulfur Diesel fuel and new engines and vehicles with advanced emissions control systems
offer significant air quality improvement, Clean Diesel Fuel Alliance, Feb. 25, 2017, available at
https://web.archive.org/web/20170225141751/http://www.ct.gov/deep/lib/deep/air/ultra_low_sulfur_diesel/ulsdfs.pd
f (last accessed Nov. 30, 2018); see also J. Thijssen, LLC, The Impact of Future Diesel Fuel Specifications and
Engine Emissions Standards on SOFC, U.S. DEPT. OF ENERGY, NAT’L ENERGY TECHNOLOGY
                                                      25
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.68 Filed 02/27/20 Page 28 of 57




        82.     Thus, GM was well aware that the CP4 pump was inappropriate for diesel vehicles in

the U.S. The CP4 Pump specifications for fuel lubricity allow for a maximum of 460 wear scar,

which GM knew. Therefore, by definition the 520 wear scar specification of American diesel is

inadequate to lubricate the Pump.

        83.     Moreover, in September 2009, the Joint Diesel Fuel Injection Equipment

Manufacturers (“Joint FIE Manufacturers”) released a “Common Position Statement regarding

Fuel Requirements for Diesel Fuel Injection Systems,” in which the Joint FIE Manufacturers

expressed the following key points to their U.S. automotive industry customers, which included

GM:

        “The continuous world-wide tendency to increase engine performance and reduce
        emissions has necessitated the development of new generations of enhanced
        diesel fuel injection equipment, supporting the achievement of stringent
        legislation targets. Rising injection pressures and multiple injections result in
        higher operating temperatures, increased contract pressures and reduced
        clearances . . . . Alterations to fuel quality, e.g., by increasingly severe refinery
        hydroprocessing being introduced to remove Sulphur also reduce the content of
        aromatics and destroy surface active compounds and antioxidants. Removal of
        these beneficial compounds effects boundary lubrication, commonly known as
        lubricity, and inherent oxidation stability and must be compensated for. Fuel
        parameters such as cetane number, viscosity, density, lubricity, oxidation stability,
        sulfur and aroma content, together with the absence of free water and dirt
        contamination, are key parameters required to ensure performance of equipment
        in the field.

        “Biofuels are becoming increasingly available to end-users [including] in the
        United States of America . . . . It must be recognized that the physical and
        chemical characteristics of bio components are significantly different to
        conventional fuels and that care must be taken in their specification and use.

        “Diesel fuel injection equipment (FIE) manufacturers fully support the
        development of alternative sources of fuel . . . . However, many vehicles, engines
        and equipment are not designed to run on them. It is recommended to refer to



LABORATORY, Jun. 29, 2004, at I, available at
https://www.netl.doe.gov/File%20Library/research/coal/energy%20systems/fuel%20cells/DOEDiesel-Final-
040629.pdf (last accessed July 25, 2019).
                                                    26
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.69 Filed 02/27/20 Page 29 of 57




          the vehicle and engine manufacturers ‘Limitations of Use’ documents for
          guidance.”14


          84.    In reality, U.S. diesel frequently contains even less sulfur than 15 ppm, a truth that

is widely known within the U.S. automotive industry. For example, according to a 2014

Infineum Worldwide Winter Diesel Fuel Quality Survey in which 341 diesel fuel samples were

tested from around the world, all diesel fuel samples that the organization collected and tested

from the U.S. and Canada contained 10 ppm S or less.15

          85.    A prudent manufacturer would design or select a fuel injection pump designed for the

fuel of the country in which the vehicle is to be sold.

          86.    Yet GM solicited Bosch to provide the CP4 Pump for GM’s Duramax engines in the

2010 and 2011 model years. It was no secret to GM that Bosch CP4 Pump was inappropriate for

diesel vehicles in the U.S. The Bosch CP4 Pump specifications for fuel lubricity allow for a

maximum of 460 wear scar. By definition, the 520 wear scar specification of American diesel fuel is

inadequate to lubricate the Bosch CP4 Pump.

          87.    In order to reduce costs and increase fuel efficiency, GM sold vehicles with a fuel

injection pump that was clearly out of specification in that it had inadequate lubrication for the U.S.

market.

          88.    Moreover, the adverse effects of ULSD on high-pressure fuel pump injection systems

– namely, catastrophic failure – have been widely reported within the automotive industry and diesel




14
   Joint FIE Manufacturers, Fuel Requirements for Diesel Fuel Injection Systems: Diesel Fuel Injection Equipment
Manufacturers: Common Position Statement 2009, Sept. 2009, available at
http://www.globaldenso.com/en/topics/files/common_position_paper.pdf (last visited August 19, 2019) (emphasis
added).
15
    Infineum Worldwide Winter Diesel Fuel Quality Survey 2014, INFINEUM INT’L LTD., available at
https://www.infineum.com/media/80722/wdfs-2014-full-screen.pdf (last accessed Dec. 3, 2018), at 6-7.
                                                       27
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.70 Filed 02/27/20 Page 30 of 57




fuel industry prior to GM’s introduction of the Class Vehicles. For example, the 2007 Chevron

publication outlined the consequences of insufficient fuel lubricity on a fuel pump, stating:

           There is no doubt that lubricity is an important property of diesel fuel
           performance. A single tankful of fuel with extremely low lubricity can cause
           fuel injection system components, such as a fuel pump, to catastrophically
           fail. Setting a lubricity requirement to prevent catastrophic failure is relatively
           easy; setting a requirement to avoid long-term fuel system wear is much harder.16

           89.      The same Chevron publication also warned about the consequences of metal or other

contamination that frequently occurs when the CP4 pump is inadequately lubricated:

           Inadequate lubricity is not the only cause of wear in diesel engine fuel systems.
           Diesel fuel can cause abrasive wear of the fuel system and the piston rings if it is
           contaminated with abrasive inorganic particles. Fuel injectors and fuel injection
           pumps are particularly susceptible to wear because the high liquid pressures they
           generate require extremely close tolerances between parts moving relative to one
           another.17

           90.      And in a July 2014 study on the use of fuel injection equipment with global diesel

fuels, Parker Racor, the leading global supplier of diesel fuel filtration systems, explained the

following:

           “The increase in system pressures in diesel engines has a significant effect on
           filtration requirements. These systems are highly vulnerable to many forms of
           contaminants and the need for robust high efficiency filtration has never been
           higher . . . . An analysis of global diesel fuel quality shows that although the fuel
           quality in the developed markets has improved, significant quality concerns still
           remain. Levels of water and contaminants remain at levels that can cause long
           term issues to the latest fuel injection systems. Specifically, the levels of
           contaminants smaller than 5 microns remain very high. These particles can be
           small enough to pass into the internal clearances of high pressure fuel injection
           systems and can lead to erosion and wear of critical areas leading to a loss in
           system performance and eventually system malfunction. Diesel filtration balances
           pressure drop, useful life and efficiency. However the real long term effect on
           fuel system life is often not adequately considered[,] as much of the engine
           durability testing performed is done using high quality fuel that doesn’t
           represent the range of fuels seen in the market. Consideration of filtration
           performance under less conditions is necessary to develop an acceptable level of
           protection.”

16
     Id. at 57 (emphasis added).
17
     Id.
                                                     28
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.71 Filed 02/27/20 Page 31 of 57




Steve Hardison & Adam Pearce, July 2014 Summary of Fuel Injection Equipment with Respect

to Diesel Fuel Filtration, PARKER RACOR & AVL, Jan. 7, 2015, available at

https://www.parker.com/literature           /Racor/RSL0194%20Rev%20-%20(TAP_AVL-Fuel-Study-

Racor).pdf (last accessed August 24, 2019), at i; see also id. at 13 (“Careful monitoring of fuel

quality and filter performance is needed to protect sensitive diesel engine injection systems”); id.

at 29 (“To avoid costly engine and fuel system components damages, advanced multi-stage

filtration is recommended”); id. at 31 (“Modern high pressure diesel fuel injection systems

contain very small internal clearances and are vulnerable to any build-up of deposits on these

components . . . . This issue has become a significant concern in the industry”).

         91.      The Bosch CP4 fuel injection pump was defective and incompatible with U.S.

diesel fuel from the get-go, even prior to GM’s usage of it in the Class Vehicles. CP4 failures

began running rampant in American Audi and Volkswagen vehicles at least as early as 2008,18

before GM ever implemented the cheaper, less robust pump in its 2011 and later model year

diesel automobiles. These failures echo the very failures that continue to occur in the Class

Vehicles to this day.

         92.      From late 2011 through early 2012, documentation regarding these widespread

CP4 failures was provided to the National Highway Traffic Safety Administration (“NHTSA”)

         18
              See, e.g., Jul. 7, 2008 email between Audi and Bosch representatives re: “Performance drop AU716
98017 with shavings in the HPP,” discussing how “[s]omething is disintegrating” in the Audi 716 fuel pump and
that “[w]e are a bit speechless” about “[t]he shavings, or whatever it is”), submitted as part of Bosch’s May 2012
responses to NHTSA ODI Inquiry No. INRD-EA11003, document entitled, “INRD-EA11003-59334P.pdf,” at 6; id.
at 27 (Jul. 31, 2008 email from Audi representative re: “Fuel quality in [REDACTED],” stating that, “With our
[Audi’s] V6TDI with the high-pressure pump CP4.2 we have significantly higher failure rates in [REDACTED]
(higher by a factor of approx.30 than the average of all markets) . . . Have you any information suggesting that such
a thing could be possible with this country-specific diesel fuel?”); id. at 28-31 (Feb.-May 2011 email chain between
Audi, Volkswagen and Bosch representatives re: “Status CP4 USA,” in which the parties discussed warranty claims
with the implementation of the CP4 in vehicles in the U.S. market), available at
https://static.nhtsa.gov/odi/inv/2011/INRD-EA11003-59334P.PDF (last accessed August 24, 2019).

                                                         29
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.72 Filed 02/27/20 Page 32 of 57




by Bosch, Audi, and Volkswagen, in connection with NHTSA’s Office of Defect Investigations

(“ODI”) Inquiry No. INRD-EA11003. On information and belief, this documentation was

contemporaneously made publicly available on NHTSA’s website and GM would have had

access to and become aware of this documentation setting forth the CP4 failures.

         93.      The documentation includes, for example, a March 7, 2011 Bosch Submission to

NHTSA, in a document entitled “IND-EA11003-59347P.pdf,” that states Audi sent Bosch a

failed CP4 fuel pump in 2009 for analysis after “[t]he high pressure fuel pump failed

catastrophically shedding metal shavings throughout the entire fuel system . . . This car will

require a complete new fuel system from tank to injectors and everything in between. This will

be a very lengthy repair (weeks) . . . We need to determine if component failure or bad fuel is to

blame.” Similarly, the March 7, 2011 submission contained a June 9 email from Volkswagen to

Bosch stating: “I have here a pump from [sic] a 2.0 TDI. I have been testing a lot of these this

week and many have an amount of ‘metal Debris’ or other metallic particles in them.” 19

         94.      A July 27, 2012 Bosch submission, in a document entitled, “INRD-EA11003-

59345P.pdf,” which includes a September 15, 2011 email from Volkswagen to Bosch regarding:


19
   See also March 7, 2011 Bosch submission to NHTSA in response to Inquiry No. INRD-EA11003, document
entitled, “INRD-EA11003-59347P.pdf,” at 21 (Mar. 31, 2008 email from Volkswagen to Bosch re: “Radio:
Drivetrain damage failure US07 (Jetta),” in which the parties are discussing an HPFP failure in a 2007 Jetta and the
Volkswagen representative frustratedly states, “Can you (panel of experts) explain to us how the failure mechanism
was after this mileage? . . . . We will certainly not accept a failure because of fuel quality! . . . . We also see a big
risk here for our BIN5 pump, which has to manage with the same fuel in USA”), available at
https://static.nhtsa.gov/odi/inv/2011/INRD-EA11003-59347P.PDF (last accessed August 24, 2019); May 2012
Bosch submission to NHTSA in response to Inquiry No. INRD-EA11003, document entitled, “INRD-EA11003-
59334P.pdf,” at 9-10 (Jul 4, 2008 email from Audi to Bosch re “CP4 BIN5 3rd and 4th failure in USA,” analyzing
root cause of CP4 field failures and positing, “Why is it that EC pumps do not fail? Because of a different fuel?”)
available at https://static.nhtsa.gov/odi/inv/2011/INRD-EA11003-59334P.PDF (last accessed August 24, 2019); Jul.
27, 2012 Bosch submission to NHTSA in response to Inquiry No. INRD-EA11003, document entitled, “INRD-
EA11003-59345P.pdf,” at 7 (emphasis added) (Jun. 30, 2009 email between Bosch and Audi representatives re:
“ANS: HPP measures/ USE,” in which the Audi representative writes, “I don’t think you’re reading my mails
anymore! Please look at the failure curves specifically, then you’ll see that we only have a problem in certain
market the fuel currently on the market is”), available at https://static.nhtsa.gov/odi/inv/2011/INRD-EA11003-
59345P.PDF (last accessed August 24, 2019); id. (“I’d prefer to have a more robust pump”).
                                                           30
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.73 Filed 02/27/20 Page 33 of 57




“080211_Status_CP4.1_Bosch,” in which a Volkswagen representative sent a formal “change

request in [the] form of exemplary documents on failures of high-pressure diesel pump Bosch

CP4. I think the failures are well known. It is also important to know that not only the high-

pressure fuel pump, but the entire injection system is to be replaced in case of damage to a HPP

with a cost [REDACTED] caused by chip contamination”).

        95.      Likewise, in September 2009, Bosch, at the time supplying the defective CP4 fuel

pump to Audi and Volkswagen, received a notice from Audi about a “3rd HPP failure” in the

U.S., explaining, “I’m afraid there’s bad news from the U.S.: After 2 failures in the field . . . the

3rd HPP failure has now occurred in the EC endurance run.”20 Photos attached to the email show

the failed Bosch CP4 fuel pump, replete with metal shavings in the gasket:21




20
   Sept. 2, 2009, email from Audi representative to Bosch representative regarding “3rd HPP Failure USA,” produced
in response to NHTSA Inquiry EA11003en-00639[0], available at https://static.nhtsa.gov/odi/inv/2011/INRD-
EA11003-59428P.PDF (last accessed August 24, 2019), at 146.
21
   Id. at 148-50.
                                                       31
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.74 Filed 02/27/20 Page 34 of 57




                                     32
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.75 Filed 02/27/20 Page 35 of 57




                                     33
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.76 Filed 02/27/20 Page 36 of 57




       96.     Yet, GM went on to contract with Bosch to supply the CP4 fuel pumps in 2011

and later model years. Seeking to gain an advantage, GM began a long partnership with Bosch in

2000 beginning with the CP3 pump in GM’s 2001 vehicles. This longstanding partnership would

have included Bosch sharing performance information about its CP3 and CP4 fuel pumps in

other manufacturers’ vehicles such that GM was aware as early as 2008 of Audi’s and

Volkswagen’s CP4 fuel pump failures. But from the beginning, GM was aware of a mismatch

between Bosch’s European fuel injection pumps and American diesel fuel.

       97.     GM provided NHTSA with its response to the NHTSA’s request for peer vehicle

information from GM as part of NHTSA’s investigation into complaints of high pressure fuel

pump failure resulting in engine stall in certain Volkswagen and Audi vehicles. As part of that

investigation, in October 2011, ODI sent a letter to GM referencing its investigation of
                                                34
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.77 Filed 02/27/20 Page 37 of 57




Volkswagen and Audi and requested “peer vehicle” information from GM, specifically regarding

(among other things) an “[a]lleged defect” involving “[a]ny one or more of the following

symptoms or conditions. . .: (1) HPFP failure; (2) Metallic debris/contamination in the fuel

system; (3) Repairs involving fuel system replacement; (4) General allegations of fuel pump

failure (i.e., the specific fuel pump is not identified); or (5) All other allegations of fuel system

failures or malfunctions resulting in engine stall.”22 GM’s response – dated December 9, 2011 –

was sufficient to show a problem involving CP4 high pressure fuel pump beginning in GM’s

2011 models. For example, GM stated that in the second quarter of 2011 alone, it knew of at

least 99 field reports of CP4 high pressure fuel pump failure in the 2011 Chevrolet Silverado, of

which 30 were moving stalls.23

        98.      Importantly, the data showed a significant uptick in fuel pump failure-related

claims beginning with the 2011 model year (the first year the CP4 was implemented). GM

counted sixteen (16) fuel pump-related warranty claims in the 2011 GMC Sierra HD by October

2011, which is double the eight (8) counted in the two preceding years of Sierras combined.24

Likewise, GM reported thirty (30) catastrophic fuel pump failures in the 2011 Chevrolet

Silverado HD, which is 3.75 times the eight (8) reported in the two preceding model years of

Silverados combined.25

        99.      Likewise, the data GM provided comparing warranty claims in 2011 model year

Class Vehicles with their predecessors shows a dramatic increase in fuel pump-related claims.

Whereas the 2011 model year Silverado had already generated 68 warranty claims for the fuel
22
   Oct. 7, 2011, Ltr. from Frank S. Borris, Director, Office of Defects Investigation, to Carmen Benavides, GM
Director of Product Investigations, available at https://static.nhtsa.gov/odi/inv/2011/INPR-EA11003-48548.pdf (last
accessed Nov. 16, 2018).
23
   Dec. 9, 2011 letter from GM available at https://static.nhtsa.gov/odi/inv/2011/INRL-EA11003-50067P.pdf (last
visited on March 11, 2019).
24
   Id.
25
   Id.
                                                        35
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.78 Filed 02/27/20 Page 38 of 57




pump as of December 9, 2011, the date of GM’s response to NHTSA, the 2010 model year

Silverado only had 20. And whereas the 2011 model year Sierra had generated 35 warranty

claims, the preceding model year only had 2.26

            100.   A major quality control measure used by GM and other automotive manufacturers

is to compare a particular model year vehicle’s warranty claims and other aggregate information

(such as driver complaints and field reports) with the preceding model year vehicle’s data to

evaluate whether there is a measurable uptick in the failure rate. Modern day vehicle production

failures are typically measured per thousand vehicles or sometimes even per hundred thousand

vehicles, and defect trends are frequently identified after just one or several reported failures.

Where, like here, the early warranty rates reflected between a three-fold and seventeen-fold

increase over the previous year, GM must have recognized the existence of a defect by

December 2011 at the absolute latest, which is when it compiled this information for NHTSA

(though it was likely conducting internal analysis of its own even earlier).

            101.   Federal law also requires automakers like GM to be in close contact with NHTSA

regarding potential auto defects, including imposing a legal requirement (backed by criminal

penalties) compelling the confidential disclosures of defects and related data by automakers to

NHTSA, including field reports, customer complaints, and warranty data. See TREAD Act, Pub.

L. No. 106-414, 114 Stat. 1800 (2000).

            102.   Automakers have a legal obligation to identify and report emerging safety-related

defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers

monitor NHTSA databases for consumer complaints regarding their automobiles as part of their

ongoing obligation to identify potential defects in their vehicles, including safety-related defects.


26
     Id. at 8
                                                   36
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.79 Filed 02/27/20 Page 39 of 57




Id. Thus, GM knew or should have known of the complaint about the faulty CP4 pump logged

by NHTSA’s Office of Defects investigation (“ODI”), and the complaints alerted, or should have

alerted, GM to the defect. All automobile manufacturers routinely monitor and analyze NHTSA

complaints because this information is used in determining if a recall should be issued. See

https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited Feb. 13, 2019).

       103.    The following complaints made to NHTSA demonstrate that the defect is

widespread. The complaints also indicate GM’s awareness of the problems with the CP4 pump,

including how dangerous they can be.

           January 6, 2012 - 2011 Chevrolet Silverado 2500 - THE TRUCK HAD THE CHECK
           ENGINE LIGHT COME ON WHEN WE TOOK IT TO THE DEALERSHIP THEY
           REPLACE THE FUEL PRESSURE REGULATOR. THE LIGHT SOON CAME
           BACK ON DUE TO A FAULTY FUEL PUMP WHICH SENT THE CAR INTO
           SAFE MODE, WHICH MADE THE CAR DO A NOSE DIVE FROM 55 TO 15 IN
           A MATTER OF SECONDS ON A MAJOR INTERSTATE IN ATLANTA. *JS
           NHTSA ID 10463992

           August 31, 2012 - 2011 Chevrolet Silverado 3500 – TL* THE CONTACT OWNS A
           2011 CHEVROLET SILVERADO 3500. THE CONTACT STATED THAT WHILE
           TRAVELING 70 MPH THE VEHICLE STALLED. THE VEHICLE WAS TOWED
           TO THE DEALER WHO DIAGNOSE THAT THE DIESEL INJECTION PUMP
           NEEDED TO BE REPLACED. THE MANUFACTURER WAS MADE AWARE
           OF THE FAILURE. THE VEHICLE WAS NOT REPAIRED. THE FAILURE AND
           CURRENT MILEAGE WAS 11,000. NHTSA ID 10474097

           June 27, 2014 – 2012 GMC Sierra 3500 - DRIVING FROM GM DEALER FOR
           TWO MILES CHANGE FUEL FILTER MESSAGE APPEARED AND ENGINE
           DIED. TOWED TO A DEALER DIAGNOSED AS A HIGH PRESSURE
           INJECTOR PUMP FAILURE WITH METAL CONTAMINATION TO FUEL
           SYSTEM. I HAVE FOUND A BULLETIN DATED 2009 FROM EQUIPMENT
           MANUFACTURERS. THIS JOINT STATEMENT HAS INFORMATION ABOUT
           THE FUEL USED IN THE USA THAT I WAS NOT AWARE OF AND MAY
           HAVE AVOIDED THIS FAILURE. THIS IS A VERY EXPENSIVE REPAIR AS I
           USE MY TRUCK FOR WORK. *TR NHTSA ID 10607796

           July 11, 2014 - 2012 Chevrolet Silverado 2500 - VEHICLE WOULD NOT START.
           WHEN THEY PUT IT ON SCOPE THEY FOUND THAT THE FUEL RAIL
           PRESSURE WAS TO LOW. THEY FOUND METAL SHAVINGS

                                                37
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.80 Filed 02/27/20 Page 40 of 57




        THROUGHOUT THE FUEL SYSTEM AS IF A PART WAS COMING APART
        FROM THE INSIDE. THEY HAD TO REPLACE ENTIRE FUEL SYSTEM FROM
        PUMP TO INJECTORS PLUS ALL THE LINES AND INJECTION PUMP. THIS
        VEHICLE IS 2 YEARS OLD. *TR NHTSA ID 10619113

        December 8, 2014 - 2012 Chevrolet Silverado 2500 - TL* THE CONTACT OWNS
        A 2012 CHEVROLET SILVERADO 2500. THE CONTACT STATED THAT
        WHILE DRIVING AT APPROXIMATELY 35 MPH, THE VEHICLE STALLED.
        THE VEHICLE WAS NOT ABLE TO RESTART. THE VEHICLE WAS TOWED
        TO A DEALER, WHO DIAGNOSED THAT THE FUEL PUMP NEEDED TO BE
        REPLACED. THE TECHNICIAN MENTIONED THAT THE FUEL PUMP
        FRACTURED AND DEBRIS WENT THROUGH THE FUEL SYSTEM CAUSING
        INTERNAL DAMAGES. THE VEHICLE WAS NOT REPAIRED. THE
        MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE APPROXIMATE
        FAILURE MILEAGE WAS 47,000. NHTSA ID 10668322

        June 27, 2014 - 2012 GMC SIERRA 1500 - THE FUEL INJECTION PUMP CP4
        HAD A CATASTROPHIC FAILURE AS I WAS DRIVING ON A HEAVILY
        TRAVELED FOUR LANE HIGHWAY, US RT.20. I LOST POWER STEERING
        AND BRAKES. I FELT FORTUNATE THAT I WAS NOT TOWING A 16,000 LB.
        FIFTH WHEEL CAMPER DOWN A MOUNTAIN ROAD.I SAY THIS BECAUSE
        IT WAS EXTREMELY DIFFICULT TO MAINTAIN CONTROL OVER THE
        TRUCK STEERING IT AND BRINGING IT TO A CONTROLLED STOP. I HAVE
        READ ABOUT THESE PUMPS FAILING ON NUMEROUS DIESEL FORD AND
        GM TRUCKS. I ALSO FEEL IF A WOMAN OR SMALL PERSON HAD THIS
        HAPPEN TO THEM THE OUTCOME COULD END IN LOSS OF CONTROL
        RESULTING IN INJURIES EVEN DEATHS. THE ONLY ONE THAT KNOWS
        THE ACTUAL NUMBER OF PUMPS THAT HAVE FAILED IS THE
        MANUFACTURERS, WHO WILL NOT SHARE THAT INFORMATION
        WILLINGLY. *JS NHTSA ID 10681960

        April 27, 2015 – 2011 GMC SIERRA 3500 - VEHICLE WAS TRAVELING DOWN
        ACCESS ROAD COMING UP TO INTERSTATE OFFRAMP. RIGHT BEFORE
        YIELD SIGN BOSCH CP4 PUMP FAILED STOPPING MOTOR. BRAKES AND
        STEERING AFFECTED. JUST ENOUGH MOMENTUM TO FIGHT TRUCK
        INTO ADJACENT PARKING LOT RIGHT AFTER RAMP. *TR NHTSA ID
        10714457

        May 15, 2015 – 2011 GMC SIERRA 3500 -WHILE DRIVING UP HILL THE
        TRUCK JUST SHUT OFF. COULD NOT START IT AGAIN. THERE WAS NO
        WARNING SIGNS IT TOOK OVER 2 WEEKS AND 2 DIFFERENT GM
        DEALERS TO FIGURE OUT IT WAS A FUEL INJECTOR PUMP THAT
        EXPLODED. THERE WERE NO CODES ON THE TRUCKS COMPUTER TO
        ACKNOWLEDGE THERE WAS ANY PROBLEM WITH THE TRUCK EVEN
        AFTER IT WOULD NOT START. COULD HAVE BEEN EXTREMELY

                                      38
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.81 Filed 02/27/20 Page 41 of 57




        DANGEROUS IF OUR CIRCUMSTANCE WE'RE DIDFERENT. 5 MILES
        EARLIER AND WE WOULD HAVE BEEN ON AN EXPRESS WAY. NHTSA ID
        10730877

        August 2, 2015 – 2013 Chevrolet Silverado 2500 - ON AUG 2, 2015 ABOUT 25
        MILES EAST OF GRAND JUNCTION CO. DRIVING SPEED WAS ABOUT 65
        MPH ON INTERSTAE I-70. MY CHEVY SILVERADO 2500 WENT INTO A
        COMPUTER SHUT DOWN.BEING A SKILLED PROFESSIONAL DRIVER ,
        WITH A CLASS A CDL I JUST MADE IT TO THE SHOULDER BEFORE
        TRUCK SHUR DOWN, TRUCK AND TRAVEL TRAILER I WAS TOWING
        NEEDED TO BE TOWED TO ED BOZARTH GM DEALER.ON MONDAY I
        WAS INFORMED WOULD NEED TO PAY $ 775 TO DETERMINE POINT OF
        FAILURE. AT THE TIME A COMPANY CALLED SPEEDCO WAS AND
        MAYBE SUSPECT AS TO CAUSE. THE DID A OIL CHANGE AND FUEL
        FILTER IN W. MEMPHIS AR. THIS SERVICE WAS DONE ON JULY 24,2015.
        ON JULY 25,2015 TRUCK NO START, SPEEDCO CAME OUT WITH
        ANOTHER FUEL FILTER. WHEN FIRST FUEL FILTER TAKEN OFF , THERE
        WERE NO GASKETS. HOWEVER GM APPEARS TO BE CONCELING
        MATERIAL FACTS AS TO INTERNAL SERVICE BULLETINS. THIS
        BULLETIN AS TO POINT FAILER WAS PRINTED AUG 3, 2015 , 5 PAGES . A
        ESTIMATE BY SAID DEALER WAS GIVEN TO SPEEDCO AND MYSELF IN
        THE AMOUNT OF $ 8,692.02. WHEN THE FUEL INJECTION PUMP WENT ,
        SENT METAL SHAVINGS THOUGH MY WHOLE SYSTEM ENGINE, FUEL
        OIL, COOLING SYSTEM ECT. GM HAS KNOW ABOUT THIS PROBLEM FOR
        A LONG TIME, HOWEVER FAILED TO DISCLOSE TO ITS CUSTOMERS. IN
        MY OPINION TO ALLOW FOR WARRANTY TO EXPIRE. ONCE SPEEDCO
        WAS PRESENTED WITH SERVICE BULLETIN THEY BACKED DOWN FROM
        PAYING. GM HAD PROVED TO SPEEDCO THAT GM IS THE PROBLEM. I
        HAVE CONTACTED GM IN DETRIOIT MANY TIMES WITH DIFFERENT
        CASE NUMBERS. ONE PHONE CALL I GOT FROM GM , STATED THE
        ORIGINAL ESTIMATED STATED ABOVE WAS FAR LOW. WHEN I ASKED
        HOW MUCH, STATED TO ME COULD NOT SAY HOWEVER MUCH HIGHER.
        I'M IN POSSESSION OF A LOT OF DOCUMENTATION. I HAVN'T SCANED
        THE DOCUMENTS YET. THIS TRUCK WAS PURCHASED IN OCT. OF 2013
        FOR $ 56,000, BANK FINANCING. ALSO THIS TRUCK WAS PURCHASED TO
        EARN A LIVING PULLING NEW TRAVEL TRAILERS. MY EXCELLENT
        CREDIT IS ON THE LINE DUE TO THIS LEMOM. TRUCK HAD 20K, WITH
        WARRANTY.

        June 13, 2016 – 2012 Chevrolet Silverado 2500 – I WAS DRIVING DOWN A
        HIGHWAY ROAD WHEN MY VEHICLE ABRUPTLY LOST POWER, I
        RECEIVED A WARNING FROM MY DASHBOARD SAYING FUEL FILTER
        NEEDS REPLACING AND SUBSEQUENTLY LOST ENGINE POWER WHICH
        RESULTED IN NO POWER STEERING AND NO BRAKES. I WAS ABLE TO
        KEEP THE VEHICLE UNDER CONTROL AND GOT IT TO THE SIDE OF THE

                                      39
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.82 Filed 02/27/20 Page 42 of 57




        ROAD BEFORE IT BECAME DEAD. AFTER GETTING THE VEHICLE TOWED
        TO A GARAGE IT WAS DETERMINED THAT THE CP4 FUEL INJECTION
        PUMP HAD FAILED RESULTING IN FUEL BEING STARVED FROM THE
        ENGINE AND THE RESULT WAS THE ENGINE SHUTTING OFF. THE
        REPAIRS ALONE FOR THIS SINGLE FAILURE ARE $8550 BECAUSE THIS
        PUMP HAS FOULED ALL THE FUEL INJECTORS AND REGULATORS IN
        THE FUEL SYSTEM. MOST IMPORTANTLY THOUGH, I WAS FORTUNATE
        ENOUGH TO BE IN A POSITION ON HIGHWAY WHERE I HAD NO TRAFFIC
        BEHIND ME, AND ON A RELATIVELY STRAIGHT ROAD WHERE I WAS
        ABLE TO GET TO THE CURB BEFORE IT BECOME A BIGGER PROBLEM.
        FROM WHAT I HAVE FOUND THIS IS BECOMING A COMMON PROBLEM
        ON ALL OF THE DURAMAX 6.6L LML ENGINES UTILIZING THIS TYPE OF
        FUEL INJECTION PUMP AND GM NEEDS TO RECALL THESE SYSTEMS
        AND REPAIR THEM. I DO NOT HAVE THE REPAIR INVOICE YET BECAUSE
        THE VEHICLE IS STILL BEING REPAIRED BUT WILL BE HAPPY TO
        SUPPLY IT WHEN I RECEIVE IT. NHTSA ID 10873931

        March 15, 2017 – 2012 Chevrolet Silverado 3500
        WHILE DRIVING ON A FOUR-LANE HIGHWAY TOWING OUR 15,500 LB
        FIFTH WHEEL, SUDDENLY, WITHOUT ANY WARNING, WE HEARD
        RATTLING, LOST POWER, AND THE ENGINE SHUT DOWN. THE NOISE
        AND LOSS OF PROPULSION, POWER STEERING AND POWER BRAKES ALL
        OCCURRED WITHIN ABOUT 2-3 SECONDS. GRATEFULLY, THE DRIVER
        HAD THE FORTITUDE TO IMMEDIATELY BEGIN PULLING ONTO THE
        SHOULDER OF THE SLIGHT DOWNWARD SLOPE ON WHICH WERE WERE
        DRIVING. LUCKILY, WE WERE ON A STRETCH OF ROAD THAT WAS NOT
        INCLINED, NOT IN A CONSTRUCTION ZONE WITH BARRIERS, NOT IN A
        SNOWY MOUNTAIN PASS OR IN OTHER INCLEMENT WEATHER, NOT IN
        THE LEFT LANE PASSING, ETC. HAD ANY OF THESE FACTORS
        PREVENTED US FROM SIMPLY PULLING ONTO THE SHOULDER OF THE
        ROAD, THE POTENTIAL FOR A LIFE THREATENING ACCIDENT WOULD
        HAVE BEEN SIGNIFICANT.

        THE CHEVROLET/GM SERVICE CENTER CONFIRMED THE BOSCH CP4
        HPFP SUFFERED A CATASTROPHIC FAILURE, DESTROYING THE ENTIRE
        FUEL SYSTEM OF THE TRUCK. GM IS COVERING PART OF THE REPAIR
        COSTS (TRUCK IS AT 119,705 MILES), BUT OUR BILL WILL REMAIN
        SUBSTANTIAL.

        RESEARCH OF DIESEL, TDI, AND OTHER FORUMS DOCUMENT THIS
        PROBLEM AS WELL-KNOWN AND BROADER THAN THE EXISTING 9
        COMPLAINTS IN THE NHSTA PUBLIC DATABASE AND THE
        INVESTIGATION OF VW/AUDI. SOME PEOPLE ARE EVEN REPORTING
        MULTIPLE FAILURES. THE MOST COMMON BELIEVABLE CAUSE OF THE


                                     40
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.83 Filed 02/27/20 Page 43 of 57




           FAILURES SEEMS TO BE A MISMATCH OF LUBRICITY SPECS BETWEEN
           THE BOSCH CP4 AND THE DIESEL FUEL IN THE U.S.

           PLEASE OPEN AN INVESTIGATION, AND ORDER GM, FORD, VW, BOSCH
           AND OTHERS TO RECALL THESE VEHICLES TO PROVIDE THE
           NECESSARY REPAIRS. ALSO PLEASE MANDATE, TO THE EXTENT
           YOU'RE ABLE, REIMBURSEMENT TO THOSE OF US PAYING FOR REPAIRS
           TODAY. I HAVE READ, BUT HAVE NOT BEEN ABLE TO CONFIRM, THAT
           VW EXTENDED THE WARRANTY TO 120K MILES. THIS SEEMS LIKE A
           MINIMUM (MORE IS BETTER) STEP, AND IT SHOULD BE RETROACTIVE. R
           NHTSA ID 10966092


           Sept. 11, 2017 – 2014 GMC Sierra 2500 - MY FUEL PUMP AND INJECTORS
           FAILED WHILE I WAS DRIVING, STRANDING MY TRUCK IN THE MIDDLE
           OF TRAFFIC RIGHT WHERE A CITY STREET WAS CHANGING TO A
           COUNTRY ROAD. THE GMC DEALERSHIP FALSELY CLAIMED THAT THIS
           WAS CAUSED BY USING UNAPPROVED FUEL. THE FUEL I USED WAS B20
           BIODIESEL, WITH 80% RENEWABLE DIESEL, WHICH MEETS DIESEL
           SPECIFICATIONS AND IS A LEGAL ROAD FUEL IN CALIFORNIA. THEY
           ALSO CLAIMED THAT A CASCADE OF OTHER PROBLEMS WERE ALL
           CAUSED BY MY FUEL AND REFUSED TO APPLY MY WARRANTY. NHTSA
           ID 11045708


       104.    Complaints concerning the CP4 fuel pumps can also be found on online forums.

For example, on the “Duramax Forum.com,” an owner of a 2011 Chevrolet Silverado 3500 Crew

Cab 6.6L Duramax wrote on October 5, 2010:

       Ive got 3200 miles on my 2011 3500 srw, crew cab, 4x4, z71, duramax. And ive
       already got- in my opinion a serious[] problem- it wont start. Cranks and Cranks
       and cranks. Usually it finally starts. After extensive sdiagnostic review, the dealer
       and the chief duramax engineer from gm feel its an Injector Pump issue. . . . Of
       course the part is back ordered. Any one else had similar issues? Im pretty
       frustrated.27

       105.    Another commenter in the same forum wrote on January 2015 re: “2015 Duramax

Injection Pump Troubles,” as follows: “I have a new 2015 GMC 3500 with 14k miles that the

injection pump crapped out on me. Dealer has had it for 3 ½ weeks. Was told if they find any

27
  https://www.duramaxforum.com/forum/11-16-lml-duramax-powertrain/72500-2011-injectorpump-
failure.html (last accessed August 19, 2019).
                                                  41
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.84 Filed 02/27/20 Page 44 of 57




metal they would have to tear the engine down. Well they found metal but didn’t tear it all the

way down. Has anyone else had an issue [with] the injection pump on the 2015 Duramax.” A

forum member responded, “lots of LML’s have had injector pump issues in the states go down to

the LML [forum] and read, its caused by the new cp4.2 pump that needs better fuel then what

you can buy.” Another forum member added “To bad the dealers wont just install a cp3 instead

of the crappy cp4 when these go out in the lml’s. It only makes sense!”28

        106.     Describing an experience diagnosed by a GM dealership as a high pressure fuel

pump failure, the owner of a 2011 GMC Sierra HD 2500 quoted the GM dealership’s service

technician in an October 13, 2013 comment on TheDieselPageForums.com as follows:

        CONTAMINATED FUEL SYSTEM CAUSED BY HIGH PRESSURE PUMP
        FAILURE[.] CRANK NO START-SCAN PCM, NO FAILURE CODES.
        CHECK CRANK SENSOR OPERATION AND CRANKING RPM'S-HAS
        NORMAL CRANKING SPEED AND RPM'S. CHECK FUEL API RATING-
        API OF 40. INSPECT FOR FUEL LEAKS AND AIR IN FUEL SYSTEM-NO
        AIR AND NO FUEL LEAKS. CHECK FUEL PRESSURE WHILE
        CRANKING...INSTALL PRESSURE GUAGE AT FUEL TEST PORT AND
        AND PUMP TO 10 PSI WITH FUEL PRIMER PUMP-CRANK ENGINE FUEL
        PRESSURE DOES NOT DROP. CALL TAC. INSPECT FUEL PRESSURE
        REGULATOR AND SENSORS FOR METAL DEBRIS. FOUND FUEL
        SYSTEM CONTAMINATED WITH METAL FROM HIGH PRESSURE
        FUEL PUMP. SEE PIP5133, PIP5151, PIP4949C. . . .29

        107.     Several diesel truck owners in the online forum DieselPlace.com commented

about similar problems in a thread entitled, “Have they fixed the CP4 issue yet?”, with one

owner of a 2015 GMC LML LTZ stating on December 21, 2015: “Mine just blew up at 68k.

Sent metal through the whole fuel system. 10.5K to fix. Covered under warranty thank GOD.”.

Another commenter with the handle “NorCal2500HD” stated on December 21, 2015:


28
   “2015 DuraMax Injection pump Troubles,” Duramax Forum.com available at
https://www.duramaxforum.com/forum/general-discussion/560786-2015-duramax-injection-pump-troubles.html
(last visited on August 24, 2019) (emphasis added).
29
   https://www.thedieselpageforums.com/tdpforum/archive/index.php/t-42676.html (last accessed August 19, 2019).
                                                      42
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.85 Filed 02/27/20 Page 45 of 57




        There is nothing NORMAL about a +$10k repair bill. . . . If CP4s failed like
        CP3[’]s nobody would be talking about it. But the fact they puke with no
        [failsafe] is the real issue. When people are having to take out 2nd mortgages to
        get their truck repaired there's a problem with that.

        108.     Importantly, GM was on notice—and indeed, has repeatedly admitted—that the

safety risks of moving stalls or “no-starts” such as those associated with the CP4 fuel pump pose

an inherent risk to vehicle occupant safety. In 2014, GM issued a series of safety recalls for

approximately 30 million vehicles due to an ignition switch defect which caused, among other

things, loss of engine power (in other words, moving stalls), which “increase[d] the risk of a

crash.”30 Because the Class Vehicles have an inherent safety defect (as evidenced by the

customer complaints cited herein), the purchasers and lessors of the Class Vehicles have been

economically injured, because a vehicle which later turns out to have a safety defect is clearly

worth less than it was at the point-of-sale while the defect was still being concealed.

        109.     GM also issued bulletins to its dealers – not consumers – that also indicates its

awareness of the problem. In August 2014, GM issued a Service Bulletin entitled “Duramax

Diesel Hard Start No Start P0087 P0088 P0191 P128E Or Injection Pump replacement,” for

vehicles with the 6.6L Duramax Diesel RPO codes LGH and LML, including, for the 2010-2015

GMC Sierra, which states that “a dealer may encounter a customer concern of a hard start or a no

start,” which may “lead to Fuel Injection Pump replacement,” and if fuel injection pump




30
  See, e.g., GM 573 Ltr. to NHTSA re: NHTSA Recall No. 14V346, Jun. 19, 2014. The full relevant text of
paragraph 573.6(c)(5) reads as follows:
“There is a risk, under certain conditions, that some drivers may bump the ignition key with their knee and
unintentionally move the key away from the “run” position. If this occurs, engine power, and power braking will be
affected and power steering may be affected, increasing the risk of a
crash. . . .”

                                                        43
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.86 Filed 02/27/20 Page 46 of 57




replacement is required than the “Fuel Pressure Regulator 1 must be inspected for magnetic

metal debris.31”

        110.     Rather than issue a recall, in March 2017, GM reissued the Preliminary Information

as Technical Service Bulletin #16-NA-102 and added the 2016 model year.32

        111.     What is more, GM stopped using the CP4 fuel pump in its vehicles, choosing instead

to use the Denso HP4 fuel injection pump.33 The Denso HP4 fuel injection pump has been available

for medium and large-sized trucks since at least the 2004 model year.34

        112.     Defendant was also aware of the defect through (1) their own records of

customers’ complaint, (2) dealership repair records, (3) warranty and post-warranty claims, (4)

internal durability testing, and (5) other various sources. Additionally, there are numerous

independent kits provided by independent suppliers, which are designed to redirect the

lubricating fuel for the CP4 back to the fuel tank, so it will be filtered before it returns to the

engine. GM would have been aware of such kits, which are only incomplete remedies.

        113.     GM also is aware that the defect is not reasonably discoverable by consumers

unless they experience the stalling or other symptoms firsthand and thus are exposed to the

attendant safety risks. While vehicles with similar defects have been the subject of voluntary



31
  Service Bulletin 10044240-3551, “Duramax Diesel Hard Start No. Start P0087 P0088 P0191 P128E Or Injection
Pump Replacement” available at https://static.nhtsa.gov/odi/tsbs/2014/SB-10044240-3551.pdf (last visited on March
11, 2019).

32
   #16-NA-102: Duramax Diesel Hard Start, No Start, DTCs P0087, P0088< P0191, P128E or Injection Pump
Replacement available at https://f01.justanswer.com/Bluegorilla/53288260-1d95-4c61-94ef-
9cbd4868f4c1_My_Boot_Camp_printed_document.pdf (last visited on March 14 2019).
33
   See “Everything You Need to Know About the 2017 Silverado HDS,” Ultimate Diesel Builder’s Guide, Nov. 1,
2017, available at https://www.pressreader.com/usa/ultimate-dieselbuilders-guide/20171101/281535111145444 (last
accessed August 19, 2019).
34
   Denso Diesel Systems & Diagnostics, Technical News Bulletin, Issue 1, at 1, Dec. 2013, available at
http://www.denso.ro/media/151806/2013_technical-service-bulletin_no-01.pdf (last accessed August 19, 2019)
(showing different types of Denso high-pressure pumps and their range of applications, including the HP4,
beginning in the 2004 2nd Generation Common Rail System).
                                                       44
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.87 Filed 02/27/20 Page 47 of 57




safety recalls—which by law requires notification to owners and lessees of the danger—GM has

conducted no such recall.

         114.   The defective pump and its inevitable failure are not trifling concerns. Instead,

they pose severe safety risks to Plaintiffs, the Class Members, and the public, and as such, GM

either should not have sold or leased Plaintiffs and Class Members their vehicles or it should

have fully disclosed, in a written disclosure to be acknowledged in writing by Plaintiffs and class

members and through an oral disclosure to be given by GM’s authorized dealerships, that the

vehicles are prone to stalling and complete engine failure, including at highway speeds.

         115.   Had Plaintiffs and members of the Class known of the defect at the time they

purchased or leased their Class Vehicles, they would not have purchased or leased those vehicles, or

would have paid substantially less for the vehicles than they did. Moreover, even if GM recalls the

Class Vehicles and installs a different pump, Plaintiffs and members of the Class will not benefit

from the performance qualities of their vehicles as advertised.

         116.   GM’s deliberate strategy to value profit over the truth and human health has

caused – and continues to cause - serious harm to consumers nationwide.

                                      CAUSES OF ACTION

                                      COUNT I
    Violation of the New Jersey Consumer Fraud Act (N.J. Stat. Ann. §§ 56:8-1, et seq.)

         117.   Plaintiffs incorporate by reference each and every allegation above as if fully restated

here.

         118.   Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.

         119.   The New Jersey Consumer Fraud Act (“NJCFA”) protects consumers against

“[t]he act, the use or employment by any person of any unconscionable commercial practice,
                                               45
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.88 Filed 02/27/20 Page 48 of 57




deception, fraud, false pretense, false promise, misrepresentation, or the knowing, concealment,

suppression, or omission of any material fact with intent that others rely upon such concealment,

suppression or omission, in connection with the sale or advertisement of any merchandise…”

N.J. Stat. Ann. § 56:8-2.

        120.   Plaintiffs and members of the Class are consumers who purchased and/or leased

Vehicles for personal, family or household use.

        121.   The Class Vehicles are “merchandise” within the meaning of N.J. Stat. Ann. § 56:8-

1(c).

        122.   In the course of its business, GM failed to disclose and actively concealed the

dangerous risk of the defect in the Class Vehicles as described above and failed to disclose and

actively concealed the defect as described herein and otherwise engaged in activities with a

tendency or capacity to deceive. Accordingly, GM has engaged in unfair and deceptive trade

practices, including representing that the Class Vehicles have characteristics, uses, benefits, and

qualities which they do not have; representing that the Class Vehicles are of a particular standard

and quality when they are not; advertising the Class Vehicles with the intent to not sell them as

advertised in violation of N.J. Stat. Ann. § 56:8-2.2; and otherwise engaging in conduct likely to

deceive in violation of N.J. Stat. Ann. § 56:8-2.

        123.   Not only did GM know that the Class Vehicles were defective at the point of sale,

but GM knew that the fuel incompatibility defect was certain to cause the CP4 fuel injection

pump to fail within or shortly after the warranty period expired. GM also knew that a consumer

could not reasonably discover the defect because the fuel incompatibility would only be apparent

to a consumer in one of two ways: (a) if a consumer knew about the different wear scar diameter

characteristics of American versus European diesel fuel and about the CP4 pump’s

                                                    46
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.89 Filed 02/27/20 Page 49 of 57




corresponding specifications, or (b) when the consumer experienced the effect of the defect for

the first time, e.g., vehicle stalling or complete failure.

        124.    Moreover, information regarding the fuel incompatibility defect and regarding

GM’s knowledge of the defect and its certain failure was not available to the average consumer,

including Plaintiffs and Class Members, in that all or most of the critical information was in the

exclusive possession of GM and other industry players.

        125.    GM’s acts and practices, as described herein, offend established public policy

because of the harm they cause to consumers, motorists, and pedestrians outweighs any benefit

associated with such practices, and because GM concealed the defective nature of the Class Vehicles

from consumers.

        126.    GM’s actions as set forth above occurred in the conduct of trade or commerce.

        127.    GM’s conduct caused Plaintiffs and Class members to suffer an ascertainable loss. In

addition to direct monetary losses, the Plaintiffs and Class members have suffered an ascertainable

loss by receiving less than what was promised.

        128.    The Plaintiffs and the other Class members were injured as a result of GM’s

conduct in that the Plaintiffs and the Class overpaid for their Class Vehicles and did not receive

the benefit of their bargain, they incurred costs for repairs, and their Class Vehicles suffered a

diminution in value.

        129.    A causal relationship exists between GM’s unlawful conduct and the ascertainable

losses suffered by the Plaintiffs and the Class. Had the defect in the vehicles been disclosed,

consumers would not have purchased them or would have paid less for the vehicles had they decided

to purchase them.



                                                   47
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.90 Filed 02/27/20 Page 50 of 57




         130.    Pursuant to N.J. Stat. Ann. § 56:8-20, the Plaintiffs will serve the New Jersey

Attorney General with a copy of this Complaint.

                                            COUNT II
                     Breach of Express Warranty under N.J.S.A. § 12A-313

         131.    Plaintiffs incorporate by reference each and every prior allegation above as if fully

restated here.

         132.    Plaintiff Dawson brings this claim on his own behalf and on behalf of the proposed

Class.

         133.    GM is a “merchant” with respect to motor vehicles within the meaning of N.J.S.A.

§12A:2-104(1).

         134.    Defendant expressly warranted that the Class Vehicles were of high quality and, at a

minimum, would actually work properly. Defendant also expressly warranted, in the warranties

described above, that it would repair, replace, or adjust all parts that malfunction or fail at no cost.

         135.    Defendant breached this warranty by selling to Plaintiff Dawson and the Class

members the Class Vehicles with defects (i.e., incompatibility with U.S. diesel fuel/improper

design specifications), which are not of high quality, and which are predisposed to fail

prematurely and/or fail to function properly.

         136.    As a result of Defendant’s actions, Plaintiff Dawson and the Class members have

suffered economic damages including, but not limited to, costly repairs, loss of vehicle use,

substantial loss in value and resale value of the vehicles, and other related damage.

         137.    Defendant’s attempts to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here. Specifically,




                                                    48
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.91 Filed 02/27/20 Page 51 of 57




Defendant’s warranty limitation is unenforceable because it knowingly sold a defective product

without informing consumers about the defect.

        138.     The time limits contained in Defendant’s warranty period were also unconscionable

and inadequate to protect Plaintiff Dawson and members of the Class. Among other things, Plaintiff

Dawson and members of the Class had no meaningful choice in determining these time limitations,

the terms of which unreasonably favored Defendant. As gross disparity in bargaining power existed

between GM and the Class members, and GM knew that the Class Vehicles were defective at the

time of sale and/or at the time of their first use and would fail well before their useful lives.

        139.     Plaintiff Dawson and the Class members have complied with all obligations and

requirements under the vehicles’ express warranties, or are otherwise excused from performance of

said obligations and requirements.

        140.     Defendant’s warranties formed a basis of the bargain when Plaintiff Dawson and

members of the Class purchased or leased their Class Vehicles and Plaintiff Dawson and

members of the Class relied on GM’s express warranties when purchasing their Class Vehicles.

        141.     Plaintiff Dawson notified GM of the breach within a reasonable time, and/or was

not required to do so because affording GM a reasonable opportunity to cure its breach of written

warranty would have been futile. GM also knew of the defect and yet chose to conceal it and to

not comply with their warranty obligations.

                                           COUNT III
                    Breach of Implied Warranty under N.J.S.A. § 12A:2-314

        142.     Plaintiffs incorporate by reference each and every prior allegation above as if fully

restated here.




                                                    49
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.92 Filed 02/27/20 Page 52 of 57




          143.   Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.

          144.   Defendant GM is a “merchant” with respect to motor vehicles within the meaning of

N.J.S.A. § 12A:2-104(1).

          145.   A warranty that the Class Vehicles were in merchantable condition was implied by

law in the transactions when Plaintiffs purchased their Class Vehicles under N.J.S.A. § 12A:2-

104(1).

          146.   These vehicles, when sold and at all times thereafter, were not merchantable and were

not fit for the ordinary purpose for which cars are used due to their incompatibility with diesel

fuel sold in the United States, which is the fuel intended to be used by GM. The use of such fuel

causes the failure of the CP4 fuel pump resulting in catastrophic failure of the CP4 pump and

failure of other parts in the Class Vehicles.

          147.   As a direct and proximate result of GM’s breach of the warranties of merchantability,

Plaintiffs and the Class have been damaged in an amount to be proven at trial.

          148.   GM’s attempt to disclaim or limited the implied warranty of merchantability vis-à-vis

consumers is unconscionable and unenforceable here. Specifically, Defendant’s warranty limitation

is unenforceable because Defendant knowingly sold a defective product without informing

consumers about the defect.

          149.   The time limits contained in Defendants’ warranty period were also unconscionable

and inadequate to protect Plaintiffs and member of the Class. Among other things, Plaintiffs and

members of the Class had no meaningful choice in determining these time limitations, the terms

of which unreasonably favored Defendants. A gross disparity in bargaining power existed



                                                   50
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.93 Filed 02/27/20 Page 53 of 57




between GM and Class members, and GM knew that the Vehicles were defective at the time of

sale and would fail well before their useful lives.

         150.    Plaintiffs and Class members have complied with all obligations under the warranty,

or otherwise have been excused from performance of said obligations as a result of Defendants’

conduct described herein.

         151.    GM was provided notice of these issues by numerous complaints filed against it,

internal investigations, and by numerous individual letters and communications sent by Plaintiffs

and the Class.

                                            COUNT IV
                                 Violation of Magnuson - Moss Act
                                     (15 U.S.C. §§ 2301, et seq.)

         152.    Plaintiffs incorporate by reference each and every prior allegation as if fully restated

here.

         153.    Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.

         154.    This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by virtue

of 28 U.S.C. § 1331.

         155.    GM’s Class Vehicles are a “consumer product,” as that term is defined in 15 U.S.C. §

2301(1).

         156.    Plaintiffs and members of the Class are “consumers,” as that term is defined in 15

U.S.C. § 2301(3).

         157.    GM is a “supplier” and “warrantor” as those terms are defined in 15 U.S.C. § 2301(4)

and (5).



                                                    51
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.94 Filed 02/27/20 Page 54 of 57




        158.    15 U.S.C. § 2310(d) (1) provides a cause of action for any consumer who is

damaged by the failure of a warrantor to comply with a written or implied warranty.

        159.    GM provided Plaintiffs and members of the Class with “implied warranties,” as that

term is defined in 15 U.S.C. § 2301(7).

        160.    GM’s express warranties are warranties within the meaning of 15 U.S.C. § 2301(6).

        161.    GM has breached these warranties as described in more detail above. Without

limitation, GM’s Class Vehicles are equipped with defective CP4 fuel pumps that are

incompatible with American diesel fuel, the intended and only reasonably available fuel, as

described above, which resulted in the problems and failures also described above.

        162.    By GM’s conduct as described herein, including GM’s knowledge of the defects

inherent in the vehicles and its action, and inaction, in the face of the knowledge, GM has failed to

comply with its obligations under its written and implied promises, warranties, and representations.

        163.    Plaintiffs and members of the Class have had sufficient direct dealings with either

GM or its agents (dealerships and technical support) to establish privity of contract between GM,

on one hand, and Plaintiffs and each of the other Class members on the other hand. Nonetheless,

privity is not required here because Plaintiffs and each of the other Class members are intended

third-party beneficiaries of contracts between GM and its dealers, and specifically, of GM’s

implied warranties. The dealers were not intended to be the ultimate consumers of the Class

Vehicles and have no rights under the warranty agreements provided with the Class Vehicles; the

warranty agreements were designed for and intended to benefit the consumer only.

        164.    Affording GM a reasonable opportunity to cure its breach of written warranties

would be unnecessary and futile here. Indeed, Plaintiffs have already done so, and GM has

failed, after numerous attempts, to cure the defects. At the time of sale or lease of each Class

                                                  52
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.95 Filed 02/27/20 Page 55 of 57




Vehicle, GM knew or was reckless in not knowing of its misrepresentations and omissions

concerning the Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify

the situation and/or disclose the defective design. Under the circumstances, the remedies

available under any informal settlement procedure would be inadequate and any requirement that

Plaintiffs resort to an informal dispute resolution procedure and/or afford GM a reasonable

opportunity to cure its breach of warranties is excused and thereby deemed satisfied.

         165.    In its capacity as a warrantor, and by the conduct described herein, any attempts

by GM to limit the implied warranties in a manner that would exclude coverage of the Class

Vehicles are unconscionable and any such effort to disclaim, or otherwise limit, liability is null

and void.

         166.    Plaintiffs and the other Class members would suffer economic hardship if they

returned their Class Vehicles but did not receive the return of all payments made by them. Because

GM is refusing to acknowledge any revocation of acceptance and return immediately any payments

made, Plaintiffs and the Class members have not re-accepted their Vehicles by retaining them.

         167.    All jurisdictional prerequisites have been satisfied.

         168.    Plaintiffs and the members of the Class seek all damages permitted by law,

including diminution in value of the Class Vehicles, in an amount to be proven at trial.

                                             COUNT V
                                          Unjust Enrichment
                                           (Common Law)

         169.    Plaintiffs incorporate by reference each and every prior and allegation as if fully

restated here.

         170.    Plaintiffs bring this claim on behalf of themselves and on behalf of the proposed

Class.

                                                    53
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.96 Filed 02/27/20 Page 56 of 57




        171.    As a result of its wrongful acts, concealments, and omissions of the defect in its Class

Vehicles, as set forth above, Defendant charged a higher price for their vehicles than the vehicles’

true value. Plaintiffs and Members of the Class paid that higher price for their vehicles to

Defendant’s authorized dealers, which are in Defendant’s control. Defendant also reaps huge profits

from the sales of its vehicles through its authorized dealers, netting $113,792,000 in 2018 alone.

        172.    Additionally, as a result of its wrongful acts, concealments, and omissions of the

defect in its Class Vehicles, Plaintiffs and Members of the Class have vehicles that require high-

cost repairs that can and therefore have conferred an unjust substantial benefit upon GM.

        173.    Defendant has retained the benefit of increased financial gains, and know of and

appreciate this benefit.

        174.    Defendant was and continues to be unjustly enriched at the expense of Plaintiffs

and Class members due to the known defects in the Class Vehicles.

        175.    Defendant should be required to disgorge this unjust enrichment.

VII.    REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of members of the Class,

respectfully request that the Court enter judgment in their favor and against GM, as follows:

        A.      Certification of the proposed Class, including appointment of Plaintiffs’

undersigned counsel as Class Counsel;

        B.      An order temporarily and permanently enjoining GM from continuing the

unlawful, deceptive, fraudulent and unfair business practices alleged in this Complaint;

        C.      Injunctive relief in the form of a recall or free replacement program;

        D.      Costs, restitution, damages, including treble and punitive damages, and

disgorgement in an amount to be determined at trial;

                                                   54
Case 2:20-cv-10506-TGB-DRG ECF No. 2, PageID.97 Filed 02/27/20 Page 57 of 57




      E.     An order requiring GM to pay both pre- and post-judgment interest on any

amounts awarded;

      F.     An award of costs and attorneys’ fees; and

      G.     Such other or further relief as may be appropriate.

VIII. DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand a jury trial for all claims and issues so triable.



Dated: August 26, 2019                       Respectfully submitted,

                                             BERGER MONTAGUE PC


                                              /s/ Russell D. Paul
                                             Russell D. Paul (NJ Bar # 037411989)
                                             Eric Lechtzin (NJ Bar # 011841992)
                                             Shoshana Savett
                                             Amey J. Park (NJ Bar #070422014)
                                             1818 Market Street
                                             Suite 3600
                                             Philadelphia, PA 19103
                                             Tel: (215) 875-3000
                                             Fax: (215) 875-4604
                                             rpaul@bm.net
                                             elechtzin@bm.net
                                             stsavett@bm.net


                                             Attorneys for Plaintiffs and the Proposed Classes




                                                55
